 



Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of August 7, 2019, by
and among Stereotaxis, Inc., a Delaware corporation, with headquarters located
at 4320 Forest Park Avenue, Suite 100, St. Louis, MO 63108 (the “Company”), and
the investors listed on the Schedule of Buyers attached hereto (individually, a
“Buyer” and collectively, the “Buyers”).

 

WHEREAS:

 

A. The Company and the Buyers are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended
(the “1933 Act”);

 

B. The Buyers, severally, and not jointly, wish to purchase from the Company,
and the Company wishes to sell to the Buyers, upon the terms and conditions
stated in this Agreement, (i) that aggregate number of shares of the Company’s
common stock, par value $0.001 per share (the “Common Stock”) and (ii) that
aggregate number of shares of the Company’s Series B Convertible Preferred
Stock, par value $0.001 per share (the “Series B Preferred Stock”), having the
relative rights, preferences, limitations and powers set forth in the
certificate of designation for the Series B Preferred Stock in the form attached
hereto as Exhibit A (the “Certificate of Designation”) and convertible into
shares of Common Stock (the “Conversion Shares”), in the case of clause (i) and
(ii), set forth below such Buyer’s name on the signature page of this Agreement
(which aggregate amount for all Buyers together shall be 6,585,000 shares of
Common Stock (the “Shares”) and 5,610,121 shares of Preferred Stock (the
“Preferred Shares” and together with the Shares and the Conversion Shares, the
“Securities”);

 

C. The Company has engaged Cowen and Company, LLC to act as placement agent (the
“Placement Agent”) for the offering of the Shares on a “best efforts” basis; and

 

D. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached as Exhibit B (as the same may be amended,
restated, modified or supplemented and in effect from time to time, the
“Registration Rights Agreement”), pursuant to which the Company has agreed to
provide certain registration rights in respect of the Shares and the Conversion
Shares under the 1933 Act and the rules and regulations promulgated thereunder,
and applicable state securities laws.

 

NOW THEREFORE, the Company and the Buyers hereby agree as follows:

 

1. PURCHASE AND SALE OF SHARES.

 

a. Purchase of the Shares and the Preferred Shares. Subject to the satisfaction
(or waiver) of the conditions set forth in Sections 5 and 6 below, on the
Closing Date (as defined in Section 1.b), the Company shall issue and sell to
each Buyer, and each Buyer severally agrees to purchase from the Company, the
number of Shares and Preferred Shares set forth below such Buyer’s name on its
signature page hereto (the “Closing”). The purchase price (the “Purchase Price”)
of the Shares and the Preferred Shares at the Closing shall be equal to $2.05
per Share, in the case of the Shares, and $2.05 per Preferred Share, in the case
of the Preferred Shares.

 

b. The Closing Date. The Closing shall take place at a time mutually agreed by
the Company and the Buyers on such date that the conditions to the Closing set
forth in in Sections 5 and 6 are satisfied (or waived) or such other date
mutually agreed by the Company and the Buyers (the “Closing Date”). The Closing
shall occur on the Closing Date at the offices of Bryan Cave Leighton Paisner
LLP, One Metropolitan Square, 211 North Broadway, Suite 3600, St. Louis, MO
63102 or at such other place or remotely by facsimile transmission or other
electronic means as the Company and the Buyers may agree. For purposes of this
Agreement, “Business Day” means any day other than Saturday, Sunday or other day
on which commercial banks in the City of New York are authorized or required by
law to remain closed.

 

   

 

 

c. Form of Payment; Delivery of Shares and Preferred Shares. On the Closing
Date, (i) each Buyer shall pay the applicable Purchase Price to the Company for
the Shares or Preferred Shares to be issued and sold to such Buyer on the
Closing Date, by wire transfer of immediately available funds in accordance with
the Company’s written wire instructions, and (ii) the Company shall deliver to
(A) each Buyer of Shares, a copy of the duly executed irrevocable instructions
(the “Transfer Instructions”) to Broadridge Financial Solutions, Inc. (the
“Transfer Agent”) instructing the Transfer Agent to issue to such Buyer or its
designee(s), in book-entry form, a number of Shares equal to the aggregate
number of Shares that such Buyer is purchasing on the Closing Date and (B) to
each Buyer of Preferred Shares, a certificate for a number of Preferred Shares
equal to the aggregate number of Preferred Shares that such Buyer is purchasing
on the Closing Date.

 

2. BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer represents and warrants, severally and not jointly, as of the date of
this Agreement and the Closing Date, with respect to only itself, to the Company
and the Placement Agent that:

 

a. Investment Purpose. Such Buyer is acquiring the Securities hereunder for its
own account and not with a view towards, or for resale in connection with, the
public sale or distribution, except pursuant to sales registered under, or
exempted from, the registration requirements of the 1933 Act; provided, however,
that by making the representations herein, such Buyer does not agree to hold any
of the Securities for any minimum or other specific term and reserves the right
to assign, transfer or otherwise dispose of any of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the 1933 Act.

 

b. Accredited Investor Status. Such Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.

 

c. Reliance on Exemptions. Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions.

 

d. Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities that have been
requested by such Buyer. Such Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Buyer or its advisors, if
any, or its representatives shall modify, amend or affect such Buyer’s right to
rely on the Company’s representations and warranties contained in Section 3
below. The Buyer has received no representation or warranties from the Company,
its employees, agents, or attorneys in making this investment decision other
than as set forth in Section 3 below. Such Buyer can bear the economic risk of a
total loss of its investment in the Securities being offered and has such
knowledge and experience in business and financial matters so as to enable it to
understand the risks of and form an investment decision with respect to its
investment in the Securities.

 

e. General Solicitation. Such Buyer is not purchasing the Securities as a result
of any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
advertisement.

 

f. Independent Investment Decision. Such Buyer has independently evaluated the
merits of its decision to purchase Shares pursuant to the Transaction Documents
(as defined in Section 3.b), and such Buyer confirms that it has not relied on
the advice of any other Buyer’s business and/or legal counsel in making such
decision. Such Buyer understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to the Buyer in connection
with the purchase of the Securities constitutes legal, tax or investment advice.
Such Buyer has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Securities. Such Buyer understands that the Placement Agent has
acted solely as the agent of the Company in this placement of the Securities and
such Buyer has not relied on the business or legal advice of the Placement Agent
or any of its agents, counsel or Affiliates in making its investment decision
hereunder, and confirms that none of such Persons has made any representations
or warranties to such Buyer in connection with the transactions contemplated by
the Transaction Documents.

 

 2 

 

 

g. No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

h. Transfer or Resale. Such Buyer understands that, except as provided in the
Registration Rights Agreement, (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and (ii)
neither the Company nor any other Person is under any obligation to register the
Securities under the 1933 Act or any state securities laws or to comply with the
terms and conditions of any exemption thereunder. In connection with any
transfer of the Securities other than (A) pursuant to an effective registration
statement, (B) to the Company or (C) pursuant to Rule 144 promulgated under the
1933 Act (or a successor rule thereto) (“Rule 144”) (provided that such Buyer
provides the Company with reasonable assurance that such Securities have been or
can be sold, assigned or transferred pursuant to Rule 144), the Company may
require such Buyer to provide to the Company an opinion of counsel in a
generally acceptable form, to the effect that such Securities to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration. Notwithstanding the foregoing, the Securities
may be pledged in connection with a bona fide margin account or other loan or
financing arrangement secured by the Securities. As used in this Agreement,
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization or a
government or any department or agency thereof or any other legal entity.

 

i. Legends. Such Buyer understands that the certificates or other instruments
representing the Shares, the Preferred Shares and the Conversion Shares, except
as set forth below, shall bear a restrictive legend in substantially the
following form (the “1933 Act Legend”):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 

Such Buyer further understands that the legends referenced above shall be
removed, and the Company shall issue (with respect to the Preferred Shares), or
shall provide instructions to the Transfer Agent to issue (with respect to the
Shares or the Conversion Shares), a certificate or book-entry statement without
such legend to the holder of the applicable Securities upon which it is stamped
or issue to such holder by electronic delivery at the applicable balance account
at the Depository Trust Company (“DTC”), only if (i) such Securities are
registered for resale under the 1933 Act (provided that, if a Buyer is selling
pursuant to the registration statement, such Buyer agrees to only sell such
Securities during such time that the registration statement is effective and not
withdrawn or suspended, and only as permitted by the registration statement),
(ii) such Securities are sold or transferred pursuant to Rule 144 (if the
transferor is not an Affiliate of the Company), or (iii) such Securities are
eligible for sale under Rule 144, without the requirement for the Company to be
in compliance with the current public information required under Rule 144 as to
such securities and without volume or manner-of-sale restrictions. Certificates
(or book-entry notations) for Securities subject to legend removal hereunder may
be transmitted by the Transfer Agent to a Buyer by crediting the DTC account of
the Buyer’s broker or other DTC participant as directed by such Buyer.

 

 3 

 

 

j. Authorization; Enforcement; Validity. To the extent a Buyer is a corporation,
partnership, limited liability company or other entity, such Buyer is a validly
existing corporation, partnership, limited liability company or other entity and
has the requisite corporate, partnership, limited liability or other
organizational power and authority to enter into the transactions contemplated
by the Transaction Documents. To the extent a Buyer is an individual, such Buyer
has the legal capacity to enter into the transactions contemplated by the
Transaction Documents. This Agreement and the Registration Rights Agreement have
been duly and validly authorized (as applicable), executed and delivered on
behalf of such Buyer and are legal, valid and binding agreements of such Buyer,
enforceable against such Buyer in accordance with their respective terms, except
as may be limited by bankruptcy, insolvency, fraudulent conveyance or similar
laws affecting creditors’ rights generally and general principles of equity. The
agreements entered into and documents executed by such Buyer in connection with
the transactions contemplated by the Transaction Documents as of the Closing
will have been duly and validly authorized (as applicable), executed and
delivered on behalf of such Buyer as of the Closing, and will be legal, valid
and binding agreements of such Buyer enforceable against such Buyer in
accordance with their respective terms, except as may be limited by bankruptcy,
insolvency, fraudulent conveyance or similar laws affecting creditors’ rights
generally and general principles of equity.

 

k. No Conflicts. The execution, delivery and performance by such Buyer of the
Transaction Documents to which it is a party and the consummation by such Buyer
of the transactions contemplated thereby will not (i) in the case of a Buyer
that is a corporation, partnership, limited liability company or other entity,
result in a violation of the organizational documents of such Buyer as in effect
on the date hereof, or (ii) result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws)
applicable to such Buyer, except for such conflicts, defaults, rights or
violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of such Buyer to
perform its obligations hereunder.

 

l. Residency. Such Buyer’s residence (if an individual) or offices in which its
investment decision with respect to the Securities was made (if an entity) are
located at the address immediately below Buyer’s name on its signature page.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants, as of the date of this Agreement and the
Closing Date to each of the Buyers and to the Placement Agent that:

 

a. Organization and Qualification. Other than as set forth in the SEC Documents
(as defined below), the Company does not directly or indirectly own any security
or beneficial ownership interest, in any other Person (including through joint
venture or partnership agreements) or have any interest in any other Person.
Each of the Company and the Subsidiaries is a corporation, limited liability
company, partnership or other entity and is duly organized or formed and validly
existing in good standing under the laws of the jurisdiction in which it is
incorporated or otherwise organized and has the requisite corporate,
partnership, limited liability company or other organizational power and
authority to own its properties, and to carry on its business as now being
conducted. Each of the Company and the Subsidiaries is duly qualified to do
business and is in good standing in every jurisdiction in which its ownership of
property, or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not be reasonably expected to have a Material Adverse
Effect. As used in this Agreement, “Material Adverse Effect” means any material
adverse effect on (i) the business, properties, assets, operations, results of
operations or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or on the transactions contemplated by the
Transactions Documents, or on the Transactions Documents (including the
legality, validity or enforceability thereof), or on the authority or ability of
the Company to perform its obligations under the Transaction Documents, or (ii)
the rights and remedies of any of the Buyers under the Transaction Documents.
All of the issued and outstanding capital stock of each Subsidiary has been duly
authorized and validly issued and is fully paid and nonassessable. Except as
disclosed in the SEC Documents, the Company holds all right, title and interest
in and to 100% of the capital stock, equity or similar interests of each of the
Subsidiaries, in each case, free and clear of any Liens (as defined below),
including any restriction on the use, voting, transfer, receipt of income or
other exercise of any attributes of free and clear ownership by a current
holder, and no such Subsidiary owns capital stock or holds an equity or similar
interest in any other Person. For purposes of this Agreement, “Lien” means, with
respect to any asset, any mortgage, lien, pledge, hypothecation, charge,
security interest, encumbrance or adverse claim of any kind or any restrictive
covenant, condition, restriction or exception of any kind that has the practical
effect of creating a mortgage, lien, pledge, hypothecation, charge, security
interest, encumbrance or adverse claim of any kind; and “Subsidiary” means any
entity in which the Company, directly or indirectly, owns any of the outstanding
capital stock, equity or similar interests or voting power of such entity at the
time of this Agreement or at any time hereafter, whether directly or through any
other Subsidiary.

 

 4 

 

 

b. Authorization; Enforcement; Validity. The Company has the requisite corporate
power and authority to enter into and perform its obligations under each of this
Agreement, the Registration Rights Agreement, the Certificate of Designation,
the Irrevocable Transfer Agent Instructions (as defined below) and each of the
other agreements to which it is a party or by which it is bound and which is
entered into by the parties hereto in connection with the transactions
contemplated hereby and thereby (collectively, the “Transaction Documents”), and
to issue (and reserve for issuance, in the case of the Conversion Shares) and
deliver the Securities in accordance with the terms hereof and of the other
Transaction Documents. The execution and delivery of the Transaction Documents
by the Company, and the consummation by the Company of the transactions
contemplated hereby and thereby, including the issuance of the Securities, have
been duly authorized by the Board of Directors of the Company (the “Company
Board”) and no further consent or authorization is required by the Company, its
stockholders or the Company Board. This Agreement and the other Transaction
Documents dated of even date herewith have been duly executed and delivered by
the Company, and constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, except
as may be limited by bankruptcy, insolvency, fraudulent conveyance or similar
laws affecting creditors’ rights generally and general principles of equity. As
of the Closing, the Transaction Documents dated after the date of this Agreement
and on or prior to the date of the Closing shall have been duly executed and
delivered by the Company and shall constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as may be limited by bankruptcy, insolvency, fraudulent
conveyance or similar laws affecting creditors’ rights generally and general
principles of equity. Prior to the Closing Date, the Certificate of Designations
will have been filed with the Secretary of State of the State of Delaware and
will be in full force and effect, enforceable against the Company in accordance
with its terms.

 

c. Capitalization. The authorized capital stock of the Company consists of (i)
300,000,000 shares of Common Stock, of which, as of July 31, 2019, 59,421,791
shares are issued and outstanding, 6,275,995 shares are reserved for issuance
pursuant to the Company’s stock option, restricted stock and stock purchase
plans, including 2,921,701 shares issuable pursuant to outstanding awards under
such plans, and 48,864,522 shares are issuable and reserved for issuance
pursuant to securities issued or to be issued (other than the Securities, and
other than pursuant to the Company’s stock option, restricted stock and stock
purchase plans) exercisable or exchangeable for, or convertible into, shares of
Common Stock, and (ii) 10,000,000 shares of preferred stock, $0.001 par value,
of which 24,000 shares are designated as Series A Convertible Preferred Stock,
of which, as of July 31, 2019, 23,855 shares are issued and outstanding. In
connection with the entry into this Agreement, the Company has designated
5,610,121 shares of its authorized preferred stock as Series B Preferred Stock
to be issued and sold pursuant to this Agreement and the transactions
contemplated hereby. All of such outstanding or issuable shares of the Company
have been, or upon issuance will be, validly issued and are, or upon issuance
will be, fully paid and nonassessable. Except as disclosed in Schedule 3.c,
and/or waived prior to the date hereof, (A) no shares of the capital stock of
the Company are subject to preemptive rights or any other similar rights or any
Liens suffered or permitted by the Company; (B) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into or
exchangeable or exercisable for, any shares of capital stock of the Company or
any of the Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of the Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of the
Subsidiaries, or options, warrants or scrip for rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into or exercisable or exchangeable for, any shares of capital stock
of the Company or any of the Subsidiaries; (C) except as disclosed in the SEC
Documents (as defined in Section 3.f hereof), there are no agreements or
arrangements under which the Company or any of the Subsidiaries is obligated to
register the sale of any of their securities under the 1933 Act (except the
Registration Rights Agreement); (D) there are no outstanding securities or
instruments of the Company or any of the Subsidiaries that contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of the Subsidiaries
is or may become bound to redeem a security of the Company and no other
stockholder or similar agreement to which the Company or any of the Subsidiaries
is a party; (E) there are no securities or instruments containing anti-dilution
or similar provisions that will or may be triggered by the issuance of the
Shares; and (F) the Company does not have any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement.

 

 5 

 

 

d. Issuance of Shares and Preferred Shares. The Shares have been duly and
validly authorized and, when issued and paid for pursuant to this Agreement,
will be validly issued, fully paid and nonassessable, and shall be free and
clear of all Liens and restrictions, except for restrictions on transfer set
forth in the Transaction Documents or imposed by applicable securities laws.
Upon the filing of the Certificate of Designation with the Secretary of State of
Delaware, the Preferred Shares will have been duly and validly authorized and,
when issued and paid for pursuant to this Agreement, will be validly issued,
fully paid and nonassessable, and shall be free and clear of all Liens and
restrictions, except for restrictions on transfer set forth in the Transaction
Documents or imposed by applicable securities laws. Upon the due conversion of
the Preferred Shares, the Conversion Shares will be validly issued, fully paid
and non-assessable free and clear of all Liens and restrictions, except for
restrictions on transfer set forth in the Transaction Documents or imposed by
applicable securities laws. The Company has reserved a sufficient number of
shares of Common Stock for issuance upon the conversion of the Preferred Shares.
The issuance by the Company of the Shares and Preferred Shares is, and upon
conversion in accordance with the Certificate of Designation the issuance of the
Conversion Shares will be, in compliance with all applicable federal and state
securities laws and exempt from registration under the 1933 Act and applicable
state securities laws.

 

e. No Conflicts.

 

(i) The execution and delivery of the Transaction Documents by the Company and,
to the extent applicable, the Subsidiaries, the performance by such parties of
their obligations thereunder and the consummation by such parties of the
transactions contemplated hereby and thereby will not (A) result in a violation
of the Company’s Amended and Restated Certificate of Incorporation, as amended
and as in effect on the date hereof (the “Certificate of Incorporation”), the
Company’s Amended and Restated Bylaws, as amended and as in effect on the date
hereof (the “Bylaws”) or any organizational documents of the Subsidiaries; (B)
conflict with, or constitute a breach or default (or an event which, with the
giving of notice or lapse of time or both, constitutes or would constitute a
breach or default) under, or give to others any right of termination, amendment,
acceleration or cancellation of, or other remedy with respect to, any agreement,
indenture or instrument to which the Company or any of the Subsidiaries is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected; (C) result in the creation of any Lien upon any of the
properties or assets of the Company or any Subsidiary; or (D) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations) applicable to the Company or
any of the Subsidiaries or by which any property or asset of the Company or any
of the Subsidiaries is bound or affected, except in the case of both (B) and (C)
above, as would not reasonably be expected to have a Material Adverse Effect.
The execution, delivery and performance by the Company of the Transaction
Documents and the offer, issuance and sale of the Securities require no action
by or in respect of, consent, approval, authorization, or order of, or filing,
license, qualification or registration with, any Person, governmental body,
agency, official or court other than (a) filings that have been made pursuant to
applicable state securities laws, (b) post-sale filings pursuant to applicable
state and federal securities laws, (c) filings pursuant to the rules and
regulations of any securities exchange on which the Securities may be listed,
(d) filing of the registration statement required to be filed by the
Registration Rights Agreement and (e) the filing of the Certificate of
Designation with the Secretary of State of Delaware. All consents,
authorizations, orders, filings and registrations that the Company is or has
been required to obtain as described in the preceding sentences have been
obtained or effected on or prior to the date of this Agreement or shall be
obtained or effected prior to the applicable due date thereafter, as provided by
applicable law, this Agreement or otherwise. The Company has taken all action
necessary to exempt (i) the issuance and sale of the Shares and Preferred
Shares, (ii) the issuance of the Conversion Shares upon due conversion of the
Preferred Shares and (iii) the other transactions contemplated by the
Transaction Documents from the provisions of any stockholder rights plan or
other “poison pill” arrangement, any anti-takeover, business combination or
control share law or statute binding on the Company or to which the Company or
any of its assets and properties is subject that is or could reasonably be
expected to become applicable to the Buyers as a result of the transactions
contemplated by the Transaction Documents, including without limitation, the
issuance of the Securities and the ownership, disposition or voting of the
Securities by the Buyers or the exercise of any right granted to the Buyers
pursuant to this Agreement or the other Transaction Documents.

 

 6 

 

 

(ii) Neither the Company nor any of the Subsidiaries has violated any material
term of its Certificate of Incorporation, Bylaws or other organizational
documents. Neither the Company nor any of the Subsidiaries has violated any
material term of or has been in default under (or with the giving of notice or
lapse of time or both would have been in violation of or default under) any
contract, agreement, mortgage, indebtedness, indenture, instrument, judgment,
decree or order or any statute, rule or regulation applicable to it, which
violation or default would or would reasonably be expected to have a Material
Adverse Effect. The business of the Company and/or the Subsidiaries has not been
conducted in violation of any law, ordinance or regulation of any governmental
entity, which violation would or would reasonably be expected to have a Material
Adverse Effect.

 

f. SEC Documents; Financial Statements; Sarbanes-Oxley.

 

(i) Since December 31, 2017, the Company has filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the Securities Exchange Act of 1934
Act, as amended (the “1934 Act”) (all of the foregoing filed prior to the date
this representation is made (including all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein) being hereinafter referred to as the “SEC Documents”). The
Company has made available to the Buyers or their respective representatives, or
filed and made publicly available on the SEC’s Electronic Data Gathering,
Analysis, and Retrieval system (or successor thereto) (“EDGAR”) no less than two
(2) days prior to the date this representation is made, true and complete copies
of the SEC Documents. Each of the SEC Documents was filed with the SEC within
the time frames prescribed by the SEC for the filing of such SEC Documents such
that each filing was timely filed with the SEC. As of their respective dates,
the SEC Documents complied in all material respects with the requirements of the
1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents. None of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. Since the filing of the SEC Documents, no event
has occurred that would require an amendment or supplement to any of the SEC
Documents and as to which such an amendment has not been filed and made publicly
available on the SEC’s EDGAR system no less than two (2) days prior to the date
this representation is made. The Company has not received any written comments
from the SEC staff that have not been resolved to the satisfaction of the SEC
staff.

 

(ii) As of their respective dates, the consolidated financial statements of the
Company and the Subsidiaries included in the SEC Documents complied as to form
in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. Such financial
statements have been prepared in accordance with United States generally
accepted accounting principles (“GAAP”), consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes) and fairly present in all
material respects the consolidated financial position of the Company and the
Subsidiaries as of the dates thereof and the consolidated results of their
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements for periods subsequent to December 31, 2018, to normal
year-end audit adjustments that are described on Schedule 3.f or that are not
material individually or in the aggregate). None of the Company, the
Subsidiaries and their respective officers, directors and Affiliates or, to the
Company’s Knowledge, any stockholder of the Company has made any filing with the
SEC (other than the SEC Documents), issued any press release or made,
distributed, paid for or approved (or engaged any other Person to make or
distribute) any other public statement, report, advertisement or communication
on behalf of the Company or any of the Subsidiaries or otherwise relating to the
Company or any of the Subsidiaries that contains any untrue statement of a
material fact or omits any statement of material fact necessary in order to make
the statements therein, in the light of the circumstances under which they are
or were made, not misleading or has provided any other information to the
Buyers, including information referred to in Section 2.d, that contains any
untrue statement of a material fact or, with respect to written information,
omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they are or were made,
not misleading. The Company is not required to file and will not be required to
file any agreement, note, lease, mortgage, deed or other instrument entered into
prior to the date this representation is made and to which the Company or any of
the Subsidiaries is a party or by which the Company or any of the Subsidiaries
is bound that has not been previously filed as an exhibit (including by way of
incorporation by reference) to the Company’s reports filed or made with the SEC
under the 1934 Act. To the Company’s Knowledge, the accounting firm that
expressed its opinion with respect to the consolidated financial statements
included in the Company’s most recently filed annual report on Form 10-K, and
reviewed the consolidated financial statements included in the Company’s most
recently filed quarterly report on Form 10-Q, was independent of the Company
pursuant to the standards set forth in Rule 2-01 of Regulation S-X promulgated
by the SEC and as required by the applicable rules and guidance from the Public
Company Accounting Oversight Board (United States), and such firm was otherwise
qualified to render such opinion under applicable law and the rules and
regulations of the SEC. There is no transaction, arrangement or other
relationship between the Company and an unconsolidated or other
off-balance-sheet entity that is required to be disclosed by the Company in its
reports pursuant to the 1934 Act that has not been so disclosed in the SEC
Documents.

 

 7 

 

 

(iii) The Company is in all material respects in compliance with applicable
provisions of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations thereunder (collectively, “Sarbanes-Oxley”).

 

(iv) Since December 31, 2017, except as set forth on Schedule 3.f, neither the
Company nor any of the Subsidiaries nor, to the Company’s Knowledge, any
director, officer or employee, of the Company or any of the Subsidiaries, has
received or otherwise obtained any material complaint, allegation, assertion or
claim, whether written or oral, regarding the accounting or auditing practices,
procedures, methodologies or methods of the Company or any of the Subsidiaries
or its internal accounting controls, including any complaint, allegation,
assertion or claim that the Company or any of the Subsidiaries has engaged in
questionable accounting or auditing practices. No attorney representing the
Company or any of the Subsidiaries, whether or not employed by the Company or
any of the Subsidiaries, has reported evidence of a material violation of
securities laws, breach of fiduciary duty or similar violation by the Company or
any of the Subsidiaries or any of their respective officers, directors,
employees or agents to the Company Board or any committee thereof or to any
director or officer of the Company pursuant to Section 307 of Sarbanes-Oxley,
and the SEC’s rules and regulations promulgated thereunder. Since December 31,
2017, there have been no internal or SEC investigations regarding accounting or
revenue recognition discussed with, reviewed by or initiated at the direction of
the chief executive officer, principal financial officer, the Company Board or
any committee thereof. The Company is not, and never has been, a “shell company”
(as defined in Rule 12b-2 under the 1934 Act).

 

(v) As used in this Agreement, the “Company’s Knowledge” and similar language
means, unless otherwise specified, the actual knowledge of any “officer” (as
such term is defined in Rule 16a-1 under the 1934 Act) of the Company, including
David L. Fischel and Martin C. Stammer, and the knowledge any such Person would
be expected to have after reasonable due diligence inquiry.

 

g. Internal Accounting Controls; Disclosure Controls and Procedures. The Company
maintains a system of internal accounting controls that comply with applicable
securities laws and have been designed by, or under the supervision of, the
Company’s principal executive officer and principal financial officer, to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with GAAP, including, but not limited to, internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liability is permitted
only in accordance with management’s general or specific authorization and (iv)
the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any differences and the interactive data in eXtensible
Business Reporting Language incorporated by reference in the SEC Filings is
accurate (“Internal Controls”). The Internal Controls are overseen by the Audit
Committee of the Company Board. The Company has timely filed and made publicly
available on the SEC’s EDGAR system no less than two (2) days prior to the date
this representation is made, and all certifications and statements required by
(A) Rule 13a-14 or Rule 15d-14 under the 1934 Act and (B) Section 906 of
Sarbanes Oxley with respect to any SEC Documents. The Company has not publicly
disclosed or reported to the Audit Committee or the Company Board, and within
the next 90 days the Company does not reasonably expect to publicly disclose or
report to the Audit Committee or the Company Board, a significant deficiency,
material weakness, adverse change in Internal Controls or fraud involving
management or other employees who have a significant role in Internal Controls,
any violation of, or failure to comply with, applicable securities laws, or any
matter which, if determined adversely, would have a Material Adverse Effect. The
Company maintains disclosure controls and procedures required by Rule 13a-15 or
Rule 15d-15 under the 1934 Act; such controls and procedures are effective to
ensure that the information required to be disclosed by the Company in the
reports that it files with or submits to the SEC (X) is recorded, processed,
summarized and reported accurately within the time periods specified in the
SEC’s rules and forms and (Y) is accumulated and communicated to the Company’s
management, including its principal executive officer and principal financial
officer, as appropriate to allow timely decisions regarding required disclosure.
The Company maintains internal control over financial reporting required by Rule
13a-15 or Rule 15d-15 under the 1934 Act; such internal control over financial
reporting is effective and does not contain any material weaknesses.

 

 8 

 

 

h. Absence of Certain Changes. Except as disclosed in any SEC Documents that
were filed with the SEC at least two (2) days prior to the date of this
Agreement, since December 31, 2018, (i) there have been no events, occurrences
or developments that have or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, (ii) there has been
no dividend or distribution of any kind declared, paid or made by the Company on
any class of its capital stock and the Company has not purchased, redeemed or
made any agreements to purchase or redeem any shares of its capital stock (other
than in connection with repurchases of unvested stock issued to employees of the
Company); (iii) there has been no material adverse change in the capital stock,
short-term indebtedness, long-term indebtedness, net current assets or net
assets of the Company and its Subsidiaries; (iv) neither the Company nor any of
its Subsidiaries has entered into any transaction or agreement (whether or not
in the ordinary course of business) that is material to the Company and its
Subsidiaries taken as a whole or incurred any liability or obligation, direct or
contingent, that is material to the Company and its Subsidiaries taken as a
whole; and (v) neither the Company nor any of its Subsidiaries has sustained any
loss or interference with its business that is material to the Company and its
Subsidiaries taken as a whole. The Company has not taken any steps, and the
Company has no current plans to take any steps, to seek protection pursuant to
any bankruptcy law nor, to the Company’s Knowledge, do any creditors of the
Company intend to initiate involuntary bankruptcy proceedings nor, to the
Company’s Knowledge, is there any fact that would reasonably lead a creditor to
do so. The Company has not, since the date of the latest financial statements
included within its SEC Documents, materially altered its method of accounting
or the manner in which it keeps its books and records.

 

i. Absence of Litigation. Except as set forth on Schedule 3.i, (i) there is no
current action, suit or proceeding, or, to the Company’s Knowledge, any inquiry
or investigation before or by any court, public board or other Governmental
Authority pending or, to the Company’s Knowledge, threatened against or
affecting the Company, the Common Stock or any of the Subsidiaries, any Employee
Benefit Plan (as defined below), any of the Company’s or the Subsidiaries’
officers or directors in their capacities as such, or any of the Company’s or
the Subsidiaries’ properties or assets and (ii) to the Company’s Knowledge, none
of the directors or officers of the Company has been involved (as a plaintiff,
defendant, witness or otherwise) in securities-related litigation during the
past five years. During the past five (5) years, the SEC has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company under the 1934 Act or the 1933 Act. None of the matters
described in Schedule 3.i has had or, if determined adversely to the Company or
any Subsidiary, would reasonably expected to have a Material Adverse Effect.

 

j. Acknowledgment Regarding Buyer’s Purchase of the Shares and Preferred Shares.
The Company acknowledges and agrees that each of the Buyers is acting solely in
the capacity of an arm’s length purchaser with respect to the Company in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby. The Company further acknowledges that each Buyer is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given by any of the Buyers or
any of their respective representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to such Buyer’s purchase of the Shares and Preferred Shares.
The Company further represents to each Buyer that the Company’s decision to
enter into the Transaction Documents has been based solely on the independent
evaluation by the Company and its representatives.

 

 9 

 

 

k. No Material Adverse Effect; No Undisclosed Liabilities. Since December 31,
2018, there has been no Material Adverse Effect and no circumstances exist that
the Company reasonably expects could be, cause or have a Material Adverse
Effect. Other than (i) the liabilities assumed or created pursuant to this
Agreement and the other Transaction Documents, (ii) liabilities accrued for in
the latest balance sheet included in the Company’s most recent periodic report
(on Form 10-Q or Form 10-K) filed at least two (2) days prior to the date this
representation is made (the date of such balance sheet, the “Latest Balance
Sheet Date”) and (iii) liabilities incurred in the ordinary course of business
consistent with past practices since the Latest Balance Sheet Date, the Company
and the Subsidiaries do not have any other liabilities (whether fixed or
unfixed, known or unknown, absolute or contingent, asserted or unasserted,
choate or inchoate, liquidated or unliquidated, or secured or unsecured, and
regardless of when any action, claim, suit or proceeding with respect thereto is
instituted).

 

l. General Solicitation. Neither the Company, nor any of its affiliates, nor any
Person acting on its or their behalf, has engaged or will engage in any form of
general solicitation or general advertising (within the meaning of Regulation D
under the 1933 Act) in connection with the offer or sale of the Securities.

 

m. No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of any of the Securities
under the 1933 Act or cause this offering of the Securities to be integrated
with prior offerings by the Company for purposes of the 1933 Act or any
applicable stockholder approval provisions of any authority.

 

n. Employee Relations. Neither the Company nor any of the Subsidiaries is
involved in any labor union dispute nor, to the Company’s Knowledge, is any such
dispute threatened. Except as set forth on Schedule 3.n, none of the employees
of the Company and the Subsidiaries is a member of a union that relates to such
employee’s relationship with the Company or any of the Subsidiaries, neither the
Company nor any of the Subsidiaries is a party to a collective bargaining
agreement, and the Company and the Subsidiaries believe that their relations
with their respective employees are good. No “executive officer” (as defined in
Rule 3b-7 under the 1934 Act), nor any other Person whose termination would be
required to be disclosed pursuant to Item 5.02 of Form 8-K, has notified the
Company that such Person intends to leave the Company or otherwise terminate
such Person’s employment with the Company. No such executive officer, to the
Company’s Knowledge, is, or is now expected to be, in violation of any material
term of any employment contract, confidentiality, disclosure or proprietary
information agreement, non-competition agreement, or any other contract or
agreement or any restrictive covenant, and the continued employment of each such
executive officer does not subject the Company to any liability with respect to
any of the foregoing matters. No such executive officer, to the Company’s
Knowledge, has been accused or discrimination, harassment, assault or abuse. The
Company and the Subsidiaries are in compliance with all federal, state, local
and foreign laws and regulations relating to employment and employment practices
(including, but not limited to Title VII of the Civil Rights Act of 1964, as
amended and the Fair Labor Standards Act of 1938, as amended), terms and
conditions of employment and wages and hours, except where the failure to be in
compliance would not and would not be reasonably expected to result,
individually or in the aggregate, in a Material Adverse Effect.

 

 10 

 

 

o. Employee Benefits. No “prohibited transaction” as defined under Section 406
of ERISA (as defined below) or Section 4975 of the Internal Revenue Code of
1986, as amended (the “Code”), that is not exempt under ERISA Section 408 or
Section 4975 of the Code, under any applicable regulations and published
interpretations thereunder or under any applicable prohibited transaction,
individual or class exemption issued by the Department of Labor, has occurred
with respect to any Employee Benefit Plan (as defined below), (ii) at no time
within the last seven (7) years has the Company or any ERISA Affiliate (as
defined below) maintained, sponsored, participated in, contributed to or has or
had any liability or obligation in respect of any Employee Benefit Plan subject
to Section 302 of ERISA, Title IV of ERISA, or Section 412 of the Code or any
“multiemployer plan” as defined in Section 3(37) of ERISA or any multiple
employer plan for which the Company or any ERISA Affiliate has incurred or could
incur liability under Section 4063 or 4064 of ERISA, (iii) no Employee Benefit
Plan represents any current or future liability for retiree health, life
insurance, or other retiree welfare benefits except as may be required by the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, or similar
state law, (iv) each Employee Benefit Plan is and has been operated in
compliance with its terms and all applicable laws, including but not limited to
ERISA and the Code, except for such failures to comply that would not have a
Material Adverse Effect, (v) no event has occurred (including a “reportable
event” as such term is defined in Section 4043 of ERISA) and no condition exists
that would subject the Company or any ERISA Affiliate to any tax, fine, lien,
penalty or liability imposed by ERISA, the Code or other applicable law, except
for any such tax, fine, lien, penalty or liability that would not, individually
or in the aggregate, have a Material Adverse Effect, (vi) the Company does not
maintain any Foreign Benefit Plan, (vii) the Company does not have any
obligations under any collective bargaining agreement, (viii) no Employee
Benefit Plan is subject to termination or modification, as a result of the
transactions contemplated hereby or by the other Transaction Documents; (ix) no
benefit will be distributed and no liability will be incurred, including any
complete or partial withdrawal from or with respect to any “multiemployer plan”
or other Employee Benefit Plan subject to Title IV of ERISA, as a result of the
transactions contemplated hereby or by the other Transaction Documents; (x) no
benefit or vesting under any Employee Benefit Plan will accelerate or increase
as a result of the transactions contemplated hereby or by the other Transaction
Documents; and (ix) all individuals working for the Company or any ERISA
Affiliate are properly classified as employees or independent contractors. As
used in this Agreement, “Employee Benefit Plan” means any “employee benefit
plan” within the meaning of Section 3(3) of ERISA, and all stock purchase, stock
option, stock-based severance, employment, change-in-control, medical,
disability, fringe benefit, bonus, incentive, deferred compensation, employee
loan and all other employee benefit plans, agreements, programs, policies or
other arrangements, whether or not subject to ERISA, under which (A) any current
or former employee, director or independent contractor of the Company or any of
the Subsidiaries has any present or future right to benefits and which are
contributed to, sponsored by or maintained by the Company or any of the
Subsidiaries or (B) the Company or any of the Subsidiaries has had or has any
present or future obligation or liability on behalf of any such employee,
director or independent contractor; “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended; “ERISA Affiliate” means any member of the
Company’s controlled group as defined in Code Section 414 (b), (c), (m) or (o);
and “Foreign Benefit Plan” means any Employee Benefit Plan mandated by a
government other than the United States of America is subject to the laws or a
jurisdiction outside of the United States.

 

p. Intellectual Property Rights.

 

(i) The Company and its Subsidiaries own or possess adequate rights or licenses
to use all Intellectual Property necessary to conduct their respective
businesses as now conducted and as presently proposed to be conducted. Except as
set forth on Schedule 3.p, none of the Company’s or its Subsidiaries’
Intellectual Property has expired, terminated or been abandoned, or are expected
to expire, terminate or be abandoned, within three years from the date of this
Agreement, in either case that are necessary or material to the conduct of the
Company’s business as now conducted and as presently proposed to be conducted.
The Company has no knowledge of any infringement by the Company or any of its
Subsidiaries of Intellectual Property of others (including as a result of the
manufacture, use, provision, sale, or other exploitation of any products or
services of the Company or any of its Subsidiaries). There is no claim, action
or proceeding being made or brought, or to the knowledge of the Company or any
of its Subsidiaries, being threatened, against the Company or any of its
Subsidiaries with respect to or relating to their Intellectual Property. The
Company is not aware of any facts or circumstances which might give rise to any
of the foregoing infringements or claims, actions or proceedings. The Company
and each of its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their Intellectual Property and
of all trade secrets and other confidential information of any third party in
the possession of the Company or its Subsidiaries. There are no current
exclusive rights or licenses granted to any third party with respect to the
Intellectual Property of the Company or its Subsidiaries. The Company and its
Subsidiaries have not disclosed (and are not under any obligation to disclose)
any source code to any proprietary software owned by the Company or its
Subsidiaries to any third party except for APIs or integration software that was
developed with third parties and intended to be used collaboratively.

 

 11 

 

 

(ii) The software, hardware, networks, communications devices and facilities,
and other technology and related services used by the Company and/or any of the
Subsidiaries (collectively, the “Systems”) are reasonably sufficient for the
operation of their respective businesses as currently conducted and for the
reasonably anticipated needs of such businesses. The Company and the
Subsidiaries have arranged for disaster recovery and back-up services sufficient
to comply with any and all applicable Laws and adequate to meet its needs in the
event the performance of any of the Systems or any material component thereof is
temporarily or permanently impeded or degraded due to any natural disaster or
other event outside the reasonable control of the Company or the Subsidiaries,
as applicable. The Company and the Subsidiaries have established and maintain
industry standard measures to ensure that the Systems, and all software,
information and data residing on its Systems or otherwise owned by, licensed,
used or distributed by the Company or any of the Subsidiaries, are free of any
computer virus, Trojan horse, worm, time bomb, or similar code designed to
disable, damage, degrade or disrupt the operation of, permit unauthorized access
to, erase, destroy or modify any software, hardware, network or other technology
(“Malicious Code”). Since December 31, 2013, no Malicious Code or error or
defect has caused a material disruption, degradation or failure of any of the
Systems or of the conduct of the businesses of the Company or any of the
Subsidiaries or given rise to any material liability to the Company or its
Subsidiaries, and, to the Company’s Knowledge, there has been no material
unauthorized intrusion or breach of the security of any of the Systems.

 

(iii) For purposes of this Agreement, the term “Intellectual Property” means all
intellectual property and industrial property rights and assets, and all rights,
interests and protections that are associated with, similar to, or required for
the exercise of, any of the foregoing, however arising, pursuant to the laws of
any jurisdiction throughout the world, whether registered or unregistered,
including any and all: (a) inventions (whether or not patentable, and whether or
not reduced to practice), all improvements thereto, and all patents (including
all reissuances, divisionals, provisionals, continuations and
continuations-in-part, re-examinations, renewals, substitutions and extensions
thereof), patent applications, and other patent rights and any other
Governmental Authority-issued indicia of invention ownership (including
inventor’s certificates, petty patents and patent utility models); (b)
trademarks, service marks, trade names, brand names, logos, trade dress, design
rights and other similar designations of source, sponsorship, association or
origin, together with all goodwill connected with the use of and symbolized by,
and all registrations, registration applications and renewals in respect of, any
of the foregoing; (c) Internet domain names, whether or not trademarks or
service marks, registered in any top-level domain by any authorized private
registrar or Governmental Authority, web addresses, web pages, websites and
related content, accounts with Twitter, Facebook and other social media
companies and the content found thereon and related thereto, and URLs; (d) works
of authorship, expressions, designs and design registrations, whether or not
copyrightable, including copyrights and moral rights, and all registrations,
applications for registration and renewals with respect thereto; (e) trade
secrets, discoveries, business and technical information, know-how,
methodologies, strategies, processes, databases, data collections and other
confidential and/or proprietary information and all rights therein; (f) software
and firmware, including data files, source code, object code, application
programming interfaces, routines, algorithms, architecture, files, records,
schematics, computerized databases and other related specifications and
documentation; (g) semiconductor chips and mask works; (h) other intellectual
property rights; and (i) copies and tangible embodiments (in whatever form or
medium) of the foregoing. For purposes of this Agreement, “Governmental
Authority” means the government of the United States or any other nation, or any
political subdivision thereof, whether state, provincial or local, or any agency
(including any self-regulatory agency or organization), authority,
instrumentality, regulatory body, court, central bank, domain name registrar or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administration powers or functions of or pertaining to government over the
Company or any of the Subsidiaries, or any of their respective properties,
assets or undertakings.

 

(iv) The Company and its Subsidiaries are, and during the past four (4) years
have been, in compliance, in all material respects, with (i) all Privacy and
Information Security Requirements, (ii) their Privacy Notices, and (iii) all
contracts relating to the Processing of Personal Information. The Company and
its Subsidiaries have reasonable safeguards in place designed to protect
Personal Information and other confidential data in its possession or under its
control against, loss, theft, or unauthorized disclosure, and requires the same
of all vendors that Process Personal Information on its behalf. There have been
no material breaches involving Personal Information in the possession or control
of the Company or any of its Subsidiaries, and to the Company’s Knowledge there
has been no unauthorized or illegal use of or access to any Personal
Information, in the past four (4) years. Neither the Company nor any of its
Subsidiaries have notified, nor to the Company’s Knowledge been required to
notify, any Person of any information security breach involving Personal
Information. Neither the Company, nor any Subsidiary, has received any notice,
allegation, complaint or other communication, and there is no pending
investigation by any Governmental Authority or payment card association,
regarding any actual or possible violation of any Privacy and Information
Security Requirements by or with respect to the Company or any of its
Subsidiaries, in either case that would or would reasonably expected to result,
individually or in the aggregate, in a Material Adverse Effect. The Company
and/or any of the Subsidiaries have provided all requisite notices and obtained
all required consents, and satisfied all other requirements in all material
respects (including but not limited to notification to Governmental
Authorities), necessary for the Company and/or any of the Subsidiaries’
Processing (including international and onward transfer) of all Personal
Information in connection with the conduct of the business as currently
conducted. For purposes hereof, “Personal Information” means, in addition to any
definition for any similar term (e.g., “personally identifiable information” or
“PII”) provided by applicable law, all information that identifies an individual
or, in combination with any other information or data, is capable of identifying
or locating an individual; Personal Information includes “Protected Health
Information,” as defined by the Health Insurance Portability and Accountability
Act of 1986 (Pub. L. No. 104-191), as amended and the rules and regulations
issued thereunder (“HIPAA”); “Privacy and Information Security Requirements”
means (i) all Laws relating to the Processing of Personal Information, data
privacy or information security, including HIPAA, and the payment card
information data security standards; “Privacy Notices” means any internal and
external notices, policies, disclosures, or public representations by the
Company or any of the Subsidiaries with respect to the Processing of Personal
Information or privacy practices; “Process” or “Processing” means the
collection, use, storage, processing, distribution, transfer, import, export,
protection (including security measures), disposal or disclosure or other
activity regarding data (whether electronically or in any other form or medium).

 

 12 

 

 

q. Environmental Laws. Each of the Company and the Subsidiaries (i) is in
compliance, in all material respects, with all Environmental Laws (as defined
below), (ii) has received all material permits, licenses or other approvals
required of it under applicable Environmental Laws to conduct its business,
(iii) is in compliance with all terms and conditions of any such permit, license
or approval, and to the Company’s Knowledge, there are no events, conditions, or
circumstances reasonably likely to result in liability of the Company or any of
the Subsidiaries pursuant to Environmental Laws that would or would reasonably
be expected to have a Material Adverse Effect. None of the Company or the
Subsidiaries has received any notice of any noncompliance with any Environmental
Laws or the terms and conditions of any permit, license or approval required
under applicable Environmental Laws to conduct the Company’s and the
Subsidiaries’ respective businesses. The term “Environmental Laws” means all
federal, state, local or foreign laws relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Materials, including the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C. §9601
et seq., as amended (“CERCLA”), the Resource Conservation and Recovery Act of
1976, as amended, 42 U.S.C. §6901, et seq., the Clean Air Act, 42 U.S.C. §7401,
et seq., as amended, the Federal Water Pollution Control Act, 33 U.S.C. §1251,
et seq., as amended, the Oil Pollution Act of 1990, 33 U.S.C. §2701, et seq.,
and the Toxic Substances Control Act, 15 U.S.C. §2601, et seq.; “Hazardous
Materials” means any hazardous, toxic or dangerous substance, materials and
wastes, including hydrocarbons (including naturally occurring or man-made
petroleum and hydrocarbons), flammable explosives, asbestos, urea formaldehyde
insulation, radioactive materials, biological substances, polychlorinated
biphenyls, pesticides, herbicides and any other kind and/or type of pollutants
or contaminants (including materials which include hazardous constituents),
sewage, sludge, industrial slag, solvents and/or any other similar substances,
materials, or wastes and including any other substances, materials or wastes
that are or become regulated under any Environmental Law (including any that are
or become classified as hazardous or toxic under any Environmental Law).

 

r. Personal Property. Except as disclosed in the SEC Documents, the Company and
the Subsidiaries have good and valid title to all personal property owned by
them that is material to the business of the Company and the Subsidiaries, in
each case free and clear of all Liens.

 

s. Real Property. None of the Company or any of the Subsidiaries owns any real
property. All of the Real Property Leases (as defined below) are valid and in
full force and effect and are enforceable against all parties thereto. Neither
the Company nor any of the Subsidiaries nor, to the Company’s Knowledge, any
other party thereto is in default in any material respect under any of the Real
Property Leases and no event has occurred which with the giving of notice or the
passage of time or both could constitute a default under, or otherwise give any
party the right to terminate, any of such Real Property Leases, or could
adversely affect the Company’s or any of the Subsidiaries’ interest in and title
to the Real Property subject to any of such Real Property Leases. No Real
Property Lease is subject to termination, modification or acceleration as a
result of the transactions contemplated hereby or by the other Transaction
Documents. For purposes hereof, “Real Property Lease” means each lease and other
agreement with respect to which the Company or the Subsidiaries is a party or
otherwise bound or affected with respect to the Real Property, except easements,
rights of way, access agreements, surface damage agreements, surface use
agreements or similar agreements that pertain to Real Property that is contained
wholly within the boundaries of any leased Real Property; and “Real Property”
means all the real property, facilities and fixtures that are leased or, in the
case of fixtures, otherwise owned or possessed by the Company or the
Subsidiaries.

 

 13 

 

 

t. Insurance. The Company and each of the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary for
similarly situated companies in the businesses in which the Company and the
Subsidiaries are engaged. All material policies of insurance and fidelity or
surety bonds insuring the Company or any of its Subsidiaries or their respective
businesses, assets, employees, officers and directors are in full force and
effect and the Company and its Subsidiaries are in compliance with the terms of
such policies and instruments in all material respects. There are no material
claims by the Company or any of its Subsidiaries under any such policy or
instrument as to which any insurance company is denying liability or, except
with respect to the matter set forth in Schedule 3.i, defending under a
reservation of rights clause. Neither the Company nor any of the Subsidiaries
have been refused any insurance coverage sought or applied for, and, to the
Company’s Knowledge, the Company and the Subsidiaries will be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not be reasonably expected to have a Material
Adverse Effect.

 

u. Regulatory Permits and Other Regulatory Matters.

 

(i) Permits. The Company and the Subsidiaries possess all certificates,
authorizations, approvals, licenses and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
business as presently conducted (“Permits”), including all Permits required by
the United States Food and Drug Administration (the “FDA”) or any other
Governmental Authority engaged in the regulation of the development, testing,
manufacturing, labeling, storage, recordkeeping, promotion, marketing,
distribution and service of medical devices (each, a “Regulatory Agency”), and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such Permit. To
the Company’s Knowledge, there are no facts or circumstances that could
reasonably lead to the revocation or cancellation of any material Permit or
would prevent the Company or any of its Subsidiaries from obtaining and
maintaining in effect any material Permit.

 

(ii) Studies and Other Preclinical and Clinical Tests. The studies, tests and
preclinical and clinical trials conducted by or on behalf of the Company or any
of the Subsidiaries were, and if still pending are, being conducted in all
material respects in accordance with experimental protocols, procedures and
controls pursuant to applicable statutory and regulatory requirements, as well
as accepted professional and scientific standards; the descriptions of the
results of such studies, tests and trials contained in the SEC Documents are
accurate and complete; and neither the Company nor any of the Subsidiaries has
received any notices or correspondence from the FDA or any foreign, state or
local governmental body exercising comparable authority or any institutional
review board or comparable authority requiring the termination, suspension or
material modification of any studies, tests or preclinical or clinical trials
conducted by or on behalf of the Company or any of the Subsidiaries.

 

(iii) Debarment or Conviction. None of the Company or the Subsidiaries or any of
their respective Affiliates, subcontractors or employees (A) has been debarred,
(B) is subject to debarment or (C) is the subject of a conviction, in each case
pursuant to Section 335a of the United States Federal Food, Drug and Cosmetic
Act, as amended.

 

 14 

 

 

(iv) Other Regulatory Matters. Each of the Company and the Subsidiaries is in
compliance, in all material respects, with all Health Care Laws (as defined
below). As to each product of the Company or any Subsidiary subject to the
jurisdiction of any Regulatory Agency that is manufactured, packaged, labeled,
tested, distributed, sold, and/or marketed by the Company or any of the
Subsidiaries, such product has been, and is being, manufactured, packaged,
labeled, tested, distributed, sold and/or marketed by the Company in compliance
in all material respects with all applicable requirements under the Federal
Food, Drug and Cosmetic Act, as amended, and the regulations thereunder, and
similar applicable U.S. federal, state or local, European Union or other foreign
laws, rules and regulations relating to registration, investigational use,
premarket clearance, licensure, or application approval, good manufacturing
practices, good laboratory practices, good clinical practices, product listing,
quotas, labeling, advertising, record keeping and filing of reports. There is no
pending, completed or, to the Company’s Knowledge, threatened, action (including
any lawsuit, arbitration, or legal or administrative or regulatory proceeding,
charge, complaint, or investigation) against the Company or any of the
Subsidiaries, and none of the Company or any of the Subsidiaries has received
any notice, warning letter or other communication from any Regulatory Agency,
which (A) contests the premarket clearance, licensure, registration, or approval
of, the uses of, the distribution of, the manufacturing or packaging of, the
testing of, the sale of, or the labeling and promotion of any products of the
Company or the Subsidiaries, (B) withdraws its approval of, requests the recall,
suspension, or seizure of, or withdraws or orders the withdrawal of advertising
or sales promotional materials relating to, any such product, (C) imposes a
clinical hold on any clinical investigation by the Company or any of the
Subsidiaries, (D) enjoins production at any facility of the Company or any of
the Subsidiaries, (E) enters or proposes to enter into a consent decree of
permanent injunction with the Company or any of the Subsidiaries, or (F)
otherwise alleges any violation of any laws, rules or regulations by the Company
or any of the Subsidiaries. The respective properties, business and operations
of the Company and the Subsidiaries have been and are being conducted in all
material respects in accordance with all applicable laws, rules and regulations
of applicable Regulatory Agencies, including the FDA. The Company has not been
informed by any Regulatory Agency that it will prohibit the marketing, sale,
license or use in the United States or any other jurisdiction of any product
proposed to be developed, produced or marketed by the Company. The term “Health
Care Laws” means (i) all applicable federal, state, local, and foreign health
care fraud and abuse laws, including, but not limited to, the federal
Anti-Kickback Statute (42 U.S.C. §1320a 7b(b)), the Stark Law (42 U.S.C. §1395nn
and §1395(q)), the federal False Claims Act (31 U.S.C. §3729 et seq.), the
federal Civil Monetary Penalties Law (42 U.S.C §1320a 7a and 1320a 7b) and the
regulations promulgated pursuant to such statutes; (ii) the Federal Food, Drug,
and Cosmetic Act (21 U.S.C. §§ 301 et seq., as amended) and all applicable
requirements, regulations and guidance with the effect of law issued thereunder
by the FDA (including FDA Law and Regulation); (iii) all applicable licensure
laws and regulations, certificates of operations and authority; (iv) any
requirement of law relating to the provision of, or payment for, health care
services, items or supplies, or the participation in governmental health care
programs or other third party payor programs; (v) the Public Health Service Act
(42 U.S.C. §§ 201 et seq.), and (vi) any and all other applicable health care
laws (whether foreign or domestic), regulations, governmental policies and
administrative guidance with the effect of law, including those related to state
anti-kickback or self-referral prohibitions, each of (i) through (v) as may be
amended from time to time.

 

v. Listing. The Common Stock is registered pursuant to Section 12(b) or 12(g) of
the 1934 Act, and the Company has taken no action designed to, or which to its
knowledge is likely to have the effect of, terminating the registration of the
Common Stock under the 1934 Act nor has the Company received any notification
that the SEC is contemplating terminating such registration. The SEC has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the 1934 Act
or the 1933 Act. The Company has not, in the 12 months preceding the date
hereof, received notice from the OTC Markets — OTCQX Best Market (the “Principal
Market”) that the Company is not in compliance with the listing or maintenance
requirements of such Principal Market. The Company is as of the date hereof,
will be as of the date of the issuance of Shares and Preferred Shares pursuant
to the Transaction Documents, and has no reason to believe that it will not in
the foreseeable future continue to be, in compliance with all such listing and
maintenance requirements. The Common Stock is eligible for clearing through DTC,
through its Deposit/Withdrawal At Custodian (DWAC) system, and the Company is
eligible and participating in the Direct Registration System (DRS) of DTC with
respect to the Common Stock.

 

 15 

 

 



w. Tax Status. Each of the Company and the Subsidiaries (i) has timely filed all
foreign, federal and state income, franchise and all other material Tax Returns
required by any jurisdiction to which it is subject, (ii) has paid all Taxes
that are material in amount and required to be paid, except those that the
Company is contesting by appropriate proceedings and for which the Company has
made reserves in the consolidated financial statements of the Company and the
Subsidiaries that are adequate in accordance with GAAP, and (iii) has
established in the consolidated financial statements of the Company and the
Subsidiaries reserves that are adequate in accordance with GAAP for the payment
of all material Tax liabilities and deferred Taxes as of the date this
representation is made. There are no unpaid Taxes in any material amount claimed
in writing to be due by the taxing authority of any jurisdiction, and to the
Company’s Knowledge, there is no basis for any such claim. Each of the Company
and the Subsidiaries has timely withheld and paid all material Taxes (including
sales Taxes) required to have been withheld and paid in connection with any
amounts paid or owing to any employee, independent contractor, creditor,
stockholder or third party. Neither the Company nor any of the Subsidiaries is
or has been a U.S. real property holding corporation (as defined in Treasury
Regulation Section 1.897-2(b) during the applicable period specified in Section
897(c)(1)(A)(ii) of the Code. No Tax audits or administrative or judicial Tax
proceedings are being conducted or are pending or threatened in writing with
respect to the Company or the Subsidiaries. No claim has been made in the last
three years by an authority in a jurisdiction where the Company and the
Subsidiaries do not file Tax Returns that the Company or the Subsidiaries may be
subject to taxation by that jurisdiction. None of the Company or the
Subsidiaries (i) has ever been a member of an affiliated group filing a
consolidated federal income Tax Return or any analogous group for federal,
state, local or foreign Tax purposes (other than a group the common parent of
which was the Company), or (ii) has any liability for the Taxes of any Person
under Treasury Regulations Section 1.1502-6 (or any similar provision of state,
local or foreign Law), as a transferee or successor, by any contract, or
otherwise. The Company and each Subsidiary has been resident in its jurisdiction
of incorporation for Tax purposes and, except as set forth in Schedule 3.w, has
not, at any time, been treated as a resident of or as having a permanent
establishment or other fixed place of business in any other jurisdiction.
Neither the Company nor the Subsidiaries is required to pay any installment of
the “net tax liability” described in Section 965(h)(1) of the Code. Neither the
Company nor the Subsidiaries is a party to any agreement or arrangement that
would result, separately or in the aggregate, in the actual or deemed payment of
any “excess parachute payments” within the meaning of Section 280G of the Code
(or any comparable provision of foreign, state or local Law). No deficiency for
any income, franchise or other material amount of Tax relating to the Company or
any of the Subsidiaries has been asserted or assessed by any taxing authority in
writing, except for the deficiencies which have been satisfied by payment,
settled or withdrawn or which are being contested in good faith and for which
reserves adequate in accordance with GAAP have been established in the
consolidated financial statements of the Company and the Subsidiaries. None of
the Company or any of the Subsidiaries has entered into a “listed transaction”
that has given rise to a disclosure obligation under Section 6011 of the Code
and the Treasury Regulations promulgated thereunder and that has not been
disclosed in the relevant Tax Return. For purposes of this Section 3.w, “Taxes”
means all taxes, charges, fees, levies or other like assessments, including
United States federal, state, local, foreign and other net income, gross income,
gross receipts, social security, estimated, sales, use, ad valorem, franchise,
profits, net worth, alternative or add-on minimum, capital gains, license,
withholding, payroll, employment, unemployment, social security, excise,
property, transfer taxes and any and all other taxes, assessments, fees or other
governmental charges, whether computed on a separate, consolidated, unitary,
combined or any other basis together with any interest and any penalties,
additions to tax, estimated taxes or additional amounts with respect thereto,
and including any liability for taxes as a result of being a member of a
consolidated, combined, unitary or affiliated group or any other obligation to
indemnify or otherwise succeed to the tax liability of any other Person; and
“Tax Returns” means all returns, declarations, reports, statements, schedules,
notices, forms or other documents or information required to be filed in respect
of the determination, assessment, collection or payment of any Tax or in
connection with the administration, implementation or enforcement of any legal
requirement relating to any Tax.

 

x. Transactions With Affiliates. Except as set forth in the SEC Documents, none
of the Company’s or any Subsidiary’s respective officers or directors, Persons
who were officers or directors of the Company or any Subsidiary at any time
during the previous two years, stockholders, or affiliates of the Company or any
of the Subsidiaries, or any individual related by blood, marriage or adoption to
any such individual (each a “Related Party”), nor any Affiliate of any Related
Party, is presently, or has been within the past two years, a party to any
transaction, contract, agreement, instrument, commitment, understanding or other
arrangement or relationship with the Company or any of the Subsidiaries (other
than directly for services as an employee, officer and/or director), whether for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments or consideration to or from
any such Related Party. Except as set forth in the SEC Documents, no Related
Party of the Company or any of the Subsidiaries or any of their respective
Affiliates, has any direct or indirect ownership interest in any Person (other
than ownership of less than 1% of the outstanding common stock of a publicly
traded corporation) in which the Company or any of the Subsidiaries has any
direct or indirect ownership interest or has a business relationship or with
which the Company or any of the Subsidiaries competes. “Affiliate” for purposes
hereof means, with respect to any Person, another Person that, (i) is a
director, officer, manager, managing member, general partner or five percent or
greater owner of equity interests in such Person, or (ii) directly or
indirectly, (1) has a common ownership with that Person, (2) controls that
Person, (3) is controlled by that Person or (4) shares common control with that
Person. “Control” or “controls” for purposes hereof means that a person or
entity has the power, direct or indirect, to conduct or govern the policies of
another Person.

 

 16 

 

 

y. Application of Takeover Protections. The Company and the Company Board have
taken all necessary action, if any, in order to render inapplicable any control
share acquisition, business combination or other similar anti-takeover provision
under the Certificate of Incorporation or the laws of the State of Delaware that
is or could reasonably be expected to become applicable to the Buyers as a
result of the transactions contemplated by this Agreement, including the
Company’s issuance of the Securities and the Buyers’ ownership of the
Securities.

 

z. Rights Agreement. The Company has not adopted a stockholder rights plan (or
“poison pill”) or similar arrangement relating to accumulations of beneficial
ownership of Common Stock or a change in control of the Company.

 

aa. Foreign Corrupt Practices and Certain Other Federal Regulations.

 

(i) Neither the Company nor any of the Subsidiaries, nor to the Company’s
Knowledge, any director, officer, agent, employee or other Person acting on
behalf of the Company or any of the Subsidiaries has, in the course of its
actions for, or on behalf of, the Company or any of the Subsidiaries: (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment from corporate funds to any employee, official,
representative or other Person acting on behalf of any governmental authority,
state-owned entity, public international organization, political party or
official thereof, or candidate for political office (collectively, “Government
Official”); (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended, the U.K. Bribery Act 2010, or
any other applicable Law or international convention of similar effect
concerning bribery or corruption which applies to the Company (collectively,
“Anti-Corruption Laws”); or (iv) made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any Government
Official. The Company has in place policies, procedures, and internal controls
reasonably calculated to ensure compliance with all Anti-Corruption Laws.

 

(ii) The Company and each Subsidiary is, and has at all times during the past
five (5) years been, in compliance with all economic sanctions laws, all
executive orders and implementing regulations as administered by any Sanctions
Authority (“Sanctions”). None of the Company or any of the Subsidiaries or any
of their respective directors or officers, nor, to the Company’s knowledge,
their respective employees or agents (A) is a Person on the list of the
Specially Designated Nationals and Blocked Persons (the “SDN List”) or similar
list maintained by any Sanctions Authority, (B) is a Person who is otherwise the
target of U.S. economic sanctions laws such that a U.S. person cannot deal or
otherwise engage in business transactions with such Person, (C) is a Person
organized or resident in a country or territory subject to comprehensive
Sanctions (a “Sanctioned Country”), or (D) is owned or controlled by (including
by virtue of such Person being a director or owning voting shares or interests),
or acts, directly or indirectly, for or on behalf of, any Person on the SDN List
or a government of a Sanctioned Country. The Company will not, directly or
indirectly, use the proceeds of the sale of the Securities, or lend, contribute
or otherwise make available such proceeds to any Subsidiary, joint venture
partner or other Person: (y) to fund or facilitate any activities or business of
or with any Person or in any country or territory that, at the time of such
funding or facilitation, is the subject of Sanctions; or (z) in any other manner
that will result in a violation of Sanctions by any Person (including any Person
participating in the offering, whether as placement agent, advisor, investor or
otherwise). For purposes hereof, “Sanctions Authority” means U.S. Governmental
Authorities (including, but not limited to, the Office of Foreign Assets
Control, the U.S. Department of State and the U.S. Department of Commerce), the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
any other relevant Governmental Authority.

 

(iii) The Company and each Subsidiary is, and has at all times during the past
five (5) years been, in compliance with all laws related to terrorism or money
laundering including: (A) all applicable requirements of the Currency and
Foreign Transactions Reporting Act of 1970 (31 U.S.C. 5311 et. seq. (the Bank
Secrecy Act)), as amended by Title III of the Patriot Act, (B) the Trading with
the Enemy Act, (C) that certain Executive Order No. 13224 of September 23, 2001,
entitled Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) or any
other enabling legislation, executive order or regulations issued pursuant or
relating thereto, and (D) other applicable federal or state laws relating to
“know your customer” or anti-money laundering rules and regulations. No action,
suit or other proceeding by or before any court or Governmental Authority
against the Company or any of its Subsidiaries with respect to compliance with
such anti-money laundering laws is pending or, to the knowledge of the Company,
threatened.

 

 17 

 

 

bb. No Other Agreements. The Company has not, directly or indirectly, made any
agreements with any Buyers relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents.

 

cc. Investment Company. The Company is not, and upon the Closing will not be, an
“investment company,” a company controlled by an “investment company,” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.

 

dd. No Disqualification Events. None of the Company, any of its predecessors,
any director, executive officer, other officer of the Company participating in
the offering contemplated hereby, any beneficial owner (as that term is defined
in Rule 13d-3 under the 1934 Act) of 20% or more of the Company’s outstanding
voting equity securities, calculated on the basis of voting power, any
“promoter” (as that term is defined in Rule 405 under the 1933 Act) connected
with the Company in any capacity at the time of the Closing, any placement agent
or dealer participating in the offering of the Securities and any of such
agents’ or dealer’s directors, executive officers, other officers participating
in the offering of the Securities (each, a “Covered Person” and, together,
“Covered Persons”) is subject to any of the “Bad Actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) under the 1933 Act (a “Disqualification
Event”). The Company has exercised reasonable care to determine (i) the identity
of each person that is an Covered Person; and (ii) whether any Covered Person is
subject to a Disqualification Event. The Company has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e). With respect to
each Covered Person, the Company has established procedures reasonably designed
to ensure that the Company receives notice from each such Covered Person of (x)
any Disqualification Event relating to that Covered Person, and (y) any event
that would, with the passage of time, become a Disqualification Event relating
to that Covered Person; in each case occurring up to and including the Closing
Date. The Company is not for any other reason disqualified from reliance upon
Rule 506 of Regulation D for purposes of the offer and sale of the Securities.

 

ee. Manipulation of Prices; Securities. Except as set forth in the SEC
Documents, none of the Company or the Subsidiaries, or any of their respective
officers, directors or Affiliates and, to the Company’s Knowledge, no one acting
on any such Person’s behalf has, (A) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company or any Subsidiary to facilitate the sale or
resale of any of the Securities, (B) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Securities, or (C) paid or
agreed to pay to any Person any compensation for soliciting another to purchase
any other securities of the Company or any Subsidiary, other than, in the case
of clauses (B) and (C), compensation paid to the Placement Agent in connection
with the placement of the Securities.

 

ff. Acknowledgement Regarding Buyers’ Trading Activity. It is understood and
acknowledged by the Company that none of the Buyers or holders of the Securities
has been asked to agree, nor has any Buyer agreed, to desist from purchasing or
selling, long and/or short, securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold the Securities
for any specified term; and no Buyer or holder of Securities shall be deemed to
have any affiliation with or control over any arm’s length counterparty in any
“derivative” transaction. The Company further understands and acknowledges that
(i) one or more Buyers or holders of Securities may engage in hedging and/or
trading activities at various times during the period that the Securities are
outstanding, and (ii) such hedging and/or trading activities, if any, can reduce
the value of the existing stockholders’ equity interest in the Company both at
and after the time the hedging and/or trading activities are being conducted.
The Company acknowledges that any such hedging and/or trading activities do not
constitute a breach of any Transaction Document or affect the rights of any
Buyer or holder of Securities under any Transaction Document.

 

gg. No Required Additional Issuances. The issuance and sale of the Securities
will not obligate the Company to issue shares of Common Stock or other
securities to any Person and will not result in a right of any holder of
securities of the Company to adjust the exercise, conversion, exchange or reset
price under any of such securities.

 

 18 

 

 

hh. Forward Looking Statements. No forward-looking statement (within the meaning
of Section 27A of the Securities Act and Section 21E of the 1934 Act) contained
or incorporated by reference in the SEC Documents has been made or reaffirmed
without a reasonable basis or has been disclosed other than in good faith.

 

ii. Ratings. No “nationally recognized statistical rating organization” as such
term is defined in Section 3(a)(62) of the 1934 Act (i) has imposed (or has
informed the Company that it is considering imposing) any condition (financial
or otherwise) on the Company’s retaining any rating assigned to the Company or
any securities of the Company or (ii) has indicated to the Company that it is
considering: (A) downgrading the rating accorded any debt securities or
preferred equity securities of or guaranteed by the Company or any of its
subsidiaries or (B) placing under surveillance or review, or changing its
outlook with respect to, its rating of any debt securities or preferred equity
securities of or guaranteed by the Company or any of its subsidiaries (other
than an announcement with positive implications of a possible upgrading).

 

jj. No Restrictions on Payments by Subsidiaries. No Subsidiary of the Company is
currently prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or is subject, (i) from paying any dividends
to the Company, (ii) from making any other distribution on such subsidiary’s
capital stock, (iii) from repaying to the Company any loans or advances to such
subsidiary from the Company or (iv) from transferring any of such subsidiary’s
material properties or assets to the Company or any other subsidiary of the
Company.

 

kk. Disclosure. The Company understands and confirms that each of the Buyers
will rely on the foregoing representations in effecting transactions in
securities of the Company. Taken as a whole, all disclosure provided to the
Buyers regarding the Company, its business and the transactions contemplated
hereby, including the Schedules to this Agreement, furnished by or on behalf of
the Company is true and correct and does not contain any untrue statement of a
material fact or with respect to written information omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.

 

4. COVENANTS.

 

a. Best Efforts. Each party shall use its reasonable best efforts to timely
satisfy each of the conditions to be satisfied by it as provided in Sections 5
and 6 of this Agreement.

 

b. Form D and Blue Sky. The Company agrees to timely file a Form D with respect
to the Securities as required under Regulation D and, upon request, to provide a
copy thereof to each Buyer promptly after such filing. The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for, or to qualify the
Securities for, sale to the Buyers at the Closing occurring on the Closing Date
pursuant to this Agreement under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide promptly upon the request of any
Buyers evidence of any such action so taken. The Company shall make all filings
and reports relating to the offer and sale of the Securities required under
applicable securities or “Blue Sky” laws of the states of the United States
following the Closing Date.

 

c. Reporting Status. From the date of this Agreement until the first date on
which no Buyer owns Securities (the period ending on such date, the “Reporting
Period”), the Company shall timely (including by giving effect to any extensions
pursuant to Rule 12b-25 of the 1934 Act) file all reports required to be filed
with the SEC pursuant to the 1934 Act and the Company shall not terminate the
registration of the Common Stock under the 1934 Act or otherwise terminate its
status as an issuer required to file reports under the 1934 Act, even if the
securities laws would otherwise permit any such termination. If during the
Reporting Period the Company is not required to file reports pursuant to the
1934 Act, it will prepare and furnish to the Buyers and make publicly available
in accordance with Rule 144(c) such information as is required for the Buyers to
sell the Securities, including without limitation, under Rule 144.

 

 19 

 

 

d. Use of Proceeds. The Company will use the proceeds from the sale of the
Shares and Preferred Shares (i) first to pay expenses related to the sale of the
Securities, and (ii) thereafter for working capital and general corporate
purposes.

 

e. Internal Accounting Controls. During the Reporting Period, the Company shall,
and shall cause each of the Subsidiaries to (i) at all times keep books, records
and accounts with respect to all of such Person’s business activities, in
accordance with sound accounting practices and GAAP consistently applied, (ii)
maintain a system of Internal Controls, (iii) maintain disclosure controls and
procedures required by Rule 13a-15 or Rule 15d-15 under the 1934 Act, (iv) cause
such disclosure controls and procedures to be effective at all times to ensure
that the information required to be disclosed by the Company in the reports that
it files with or submits to the SEC (I) is recorded, processed, summarized and
reported accurately within the time periods specified in the SEC’s rules and
forms and (II) is accumulated and communicated to the Company’s management,
including its principal executive officer and principal financial officer, as
appropriate to allow timely decisions regarding required disclosure, (v)
maintain internal control over financial reporting required by Rule 13a-14 or
Rule 15d-14 under the 1934 Act, and (vi) cause such internal control over
financial reporting to be effective at all times and not contain any material
weaknesses.

 

f. Expenses. At the Closing, the Company and the Buyers shall each pay all of
their own legal, due diligence and other expenses, including fees and expenses
of attorneys, investigative and other consultants and travel costs and all other
expenses, relating to negotiating and preparing the Transaction Documents and
consummating the transactions contemplated hereby and thereby. The Company shall
pay all Transfer Agent fees incurred in connection with the sale and issuance of
the Securities to the Buyers.

 

g. Disclosure of Transactions and Other Material Information. The Company shall
file, within the timeframe required under applicable SEC rules, one or more
Current Reports on Form 8-K with the SEC describing the terms of the
transactions contemplated by the Transaction Documents and including as exhibits
to such Form 8-K this Agreement, the Registration Rights Agreement and the
Certificate of Designation (such Form or Forms 8-K, collectively, the
“Announcing Form 8-K”). Unless required by applicable law or a rule of the
Principal Market, the Company shall not make any public announcement regarding
the transactions contemplated hereby or by the other Transaction Documents prior
to the Closing Date. The Company confirms that, following the filing of the
Announcing Form 8-K, no Buyer will be deemed to be in possession of material
non-public information concerning the Company (to the extent that such
information was provided by the Company prior to the filing of such Form 8-K).
The Company shall not, and shall cause each of its Subsidiaries and its and each
of their respective officers, directors, employees and agents to not, provide
any Buyer with any material non-public information regarding the Company or any
of its Subsidiaries from and after the filing of the Announcing Form 8-K with
the SEC without the express prior written consent of such Buyer, unless prior
thereto such Buyer shall have executed a written agreement regarding the
confidentiality and use of such information. The Company understands and
confirms that each Buyer shall be relying on the foregoing covenant in effecting
transactions in securities of the Company. Subject to the foregoing, neither the
Company nor any Buyer shall issue any press releases or any other public
statements with respect to the transactions contemplated hereby or disclosing
the name of any Buyer or any of such Buyer’s Affiliates; provided, however, that
the Company shall be entitled, without the prior approval of any Buyer, to make
any press release or other public disclosure with respect to such transactions
(i) in substantial conformity with the Announcing Form 8-K and contemporaneously
therewith and (ii) as is required by applicable law and regulations (provided
that each Buyer shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release and shall be
provided with a copy thereof), and provided further, that the Company may issue
any other announcement or press release regarding the transactions contemplated
hereby, so long as such announcement or press release does not disclose the name
of any Buyer or any of such Buyer’s Affiliates. Notwithstanding anything to the
contrary herein, in the event that the Company believes that a notice or
communication to any Buyer contains material, non-public information relating to
the Company or any of the Subsidiaries, the Company shall so indicate to the
Buyers contemporaneously with delivery of such notice or communication, and such
indication shall provide the Buyers the means to refuse to receive such notice
or communication; and in the absence of any such indication, the holders of the
Securities shall be allowed to presume that all matters relating to such notice
or communication do not constitute material, non-public information relating to
the Company or any of the Subsidiaries. Upon receipt or delivery by the Company
or any of the Subsidiaries of any notice in accordance with the terms of the
Transaction Documents, unless the Company has in good faith determined that the
matters relating to such notice do not constitute material, non-public
information relating to the Company or the Subsidiaries, the Company shall
within one Business Day after any such receipt or delivery publicly disclose
such material, non-public information.

 

 20 

 

 

h. Patriot Act, Investor Secrecy Act and Office of Foreign Assets Control. As
required by federal law and each Buyer’s policies and practices, each Buyer may
need to obtain, verify and record certain customer identification information
and documentation in connection with opening or maintaining accounts, or
establishing or continuing to provide services, and, from the date of this
Agreement until the end of the Reporting Period, the Company agrees to, and
shall cause each of the Subsidiaries to, provide such information to each Buyer.

 

i. Irrevocable Transfer Agent Instructions. The Company shall issue irrevocable
instructions to the Transfer Agent for the Common Stock in in a form reasonably
acceptable to the parties and the Transfer Agent (the “Irrevocable Transfer
Agent Instructions”), and any subsequent transfer agent, to issue certificates
or credit shares to the applicable balance accounts at the DTC, registered in
the name of each holder of Preferred Shares or such holder’s nominee(s), for the
Conversion Shares in such amounts as specified from time to time by each such
holder to the Company upon conversion of the Preferred Shares. The Company
warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 4.i and stop transfer instructions to
give effect to the provisions of Section 2.h will be given by the Company to its
transfer agent and that the Securities shall otherwise be freely transferable on
the books and records of the Company as and to the extent provided in this
Agreement and the Registration Rights Agreement. The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
holders of the Preferred Shares by vitiating the intent and purpose of the
transactions contemplated hereby. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 4.i will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 4.i, that the holders of the Preferred
Shares shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.

 

j. Pledge of Securities. The Company acknowledges and agrees that the Securities
may be pledged by a holder thereof in connection with a bona fide margin
agreement or other loan secured by the Securities. The pledge of Securities
shall not be deemed to be a transfer, sale or assignment of the Securities
hereunder, and no such holder effecting any such pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to any Transaction Document; provided that such
holder and its pledgee shall be required to comply with the provisions of
Section 2.h in order to effect a sale, transfer or assignment of Securities to
such pledgee. The Company hereby agrees to execute and deliver such
documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by a holder of
Securities.

 

k. Regulation M. Neither the Company, nor the Subsidiaries nor any Affiliates of
the foregoing, has taken or shall take any action prohibited by Regulation M
under the 1934 Act, in connection with the offer, sale and delivery of the
Securities contemplated hereby.

 

l. Disqualification Events. The Company will notify the Buyers in writing, prior
to the Closing Date of (i) any Disqualification Event relating to any Covered
Person and (ii) any event that would, with the passage of time, become a
Disqualification Event relating to any Covered Person.

 

m. No Integrated Offering. Neither the Company nor any of the Subsidiaries, nor
any Affiliates of the foregoing or any Person acting on the behalf of any of the
foregoing, shall, directly or indirectly, make any offers or sales of any
security or solicit any offers to purchase any security, under any circumstances
that would require registration of any of the Securities under the 1933 Act or
require stockholder approval of the issuance of any of the Securities.

 

 21 

 

 

n. Takeover Provisions. No claim will be made or enforced by the Company or,
with the consent of the Company, any other Person, that a Buyer is an “Acquiring
Person” under any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision in effect or hereafter adopted by the Company, or that a
Buyer could be deemed to trigger the provisions of any such plan or arrangement,
in either case solely by virtue of purchasing Securities under this Agreement.

 

o. Reservation of Common Stock. From the date hereof to the date on which all
Preferred Shares have been converted into shares of Common Stock pursuant to the
terms of the Certificate of Designations, the Company shall reserve for issuance
a number of shares of Common Stock at least equal to the aggregate number of
shares of Common Stock necessary to effect the conversion of all of the
outstanding Preferred Shares.

 

p. Listing. The Company shall take all actions necessary to remain eligible for
quotation or listing, as applicable, of its securities on the Principal Market.
The Company shall, as promptly as practicable following such time as the Company
meets all of the financial and other quantitative listing requirements for the
NYSE American, The New York Stock Exchange, the NASDAQ Global Market, the NASDAQ
Global Select Market or the NASDAQ Capital Market (or a successor to any of the
foregoing) (each, a “National Exchange”), notify the Company Board of its
meeting of such listing requirements, and the Company Board shall promptly
thereafter evaluate and determine, in the good faith judgment of the Company
Board, whether it is in the best interests of the Company’s stockholders and
other securityholders to secure the listing of the Common Stock on such National
Exchange. In the event that the Company Board determines that such listing is so
advisable, then the Company shall use its commercially reasonable efforts to
secure the listing of all of the Registrable Securities (as defined in the
Registration Rights Agreement) on such National Exchange as promptly as
practicable. Following any such listing, the Company shall use its commercially
reasonable efforts to maintain such listing of all Registrable Securities from
time to time issuable under the terms of the Transaction Documents; provided,
that, in no event shall the Company take any action that would reasonably be
expected to adversely impact the Company’s ability to perform its obligations
under the Transaction Documents. Following such listing, none of the Company or
any of the Subsidiaries shall take any action that would reasonably be expected
to result in the delisting or suspension of the Common Stock from the National
Exchange. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4.g. At all times during the
Reporting Period, (i) the Common Stock shall be eligible for clearing through
DTC, through its Deposit/Withdrawal At Custodian (DWAC) system, (ii) the Company
shall be eligible and participating in the Direct Registration System (DRS) of
DTC with respect to the Common Stock, and (iii) the Company shall use its
reasonable best efforts to cause the Common Stock to not at any time be subject
to any DTC “chill,” “freeze” or similar restriction with respect to any DTC
services, including the clearing of shares of Common Stock through DTC or, in
the event the Common Stock becomes subject to any DTC “chill,” “freeze” or
similar restriction with respect to any DTC services, the Company shall use its
reasonable best efforts to cause any such “chill,” “freeze” or similar
restriction to be removed at the earliest possible time.

 

q. Transfer Taxes. The Company shall be responsible for any liability with
respect to any transfer, stamp or similar non-income Taxes that may be payable
in connection with the execution, delivery and performance of this Agreement and
the other Transaction Documents, including any such Taxes with respect to the
issuance of the Securities.

 

r. Further Instruments and Acts. From the date of this Agreement until the end
of the Reporting Period, upon request of any Buyer or Investor (as defined in
the Registration Rights Agreement), the Company will execute and deliver such
further instruments and do such further acts as may be reasonably necessary or
proper to carry out more effectively the purposes of this Agreement and the
other Transaction Documents.

 

 22 

 

 

5. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL. The obligation of the Company
to issue and sell the Shares and Preferred Shares to each Buyer at the Closing
is subject to the satisfaction, at or before the Closing Date, of each of the
following conditions; provided that these conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion by
providing each Buyer with prior written notice thereof:

 

a. Such Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.

 

b. Such Buyer shall have delivered to the Company the Purchase Price for the
Shares and the Preferred Shares being purchased by such Buyer at the Closing by
wire transfer of immediately available funds pursuant to the wire instructions
provided by the Company.

 

c. The Company shall have obtained enforceable waivers (or other modification)
in respect of the preemptive rights, participation rights or other similar
rights set forth in Schedule 3.c hereto in respect of the purchase and sale of
the Securities hereunder.

 

d. The representations and warranties of such Buyer shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct in all material respects
as of such date), and such Buyer shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Buyer at or prior to the Closing Date.

 

6. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE. The obligation of each
Buyer hereunder to purchase the Shares and Preferred Shares from the Company at
the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for each
Buyer’s sole benefit and may be waived only by such Buyer at any time in its
sole discretion by providing the Company with prior written notice thereof:

 

a. The Company shall have executed each of the Transaction Documents to which it
is a party and delivered the same to such Buyer.

 

b. The representations and warranties of the Company and the Subsidiaries shall
be true and correct in all material respects (except for representations or
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct in
all material respects as of such date) and the Company and the Subsidiaries
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by the Company and the Subsidiaries at or
prior to the Closing Date and no Material Adverse Effect shall have occurred.
Such Buyer shall have received a certificate, executed by the either the chief
executive officer or the chief financial officer of the Company, dated as of the
Closing Date, to the foregoing effect and as to such other matters as may be
reasonably requested by such Buyer.

 

c. Such Buyer shall have received the opinion of Bryan Cave Leighton Paisner
LLP, dated as of the Closing Date and addressed to the Buyers and the Placement
Agent, which opinion will address, among other things, laws of the State of
Delaware and the State of New York and federal law applicable to the
transactions contemplated hereby, substantially in the form of Exhibit B hereto.

 

d. The Company shall have executed and delivered the Transfer Instructions and
Irrevocable Transfer Agent Instructions, and delivered to Buyer a copy of such
Transfer Instructions and Irrevocable Transfer Agent Instructions acknowledged
in writing by the Transfer Agent, with respect to the Shares and Preferred
Shares being purchased by such Buyer at the Closing to the Transfer Agent and
delivered a copy thereof to such Buyer.

 

 23 

 

 

e. The Company Board shall have adopted, and not rescinded or otherwise amended
or modified, resolutions consistent with Section 3.b (the “Resolutions”).

 

f. The Certificate of Designation shall have been filed with the Secretary of
State of Delaware and shall have become effective, and the Company shall have
provided a filed copy thereof to any Buyer purchasing Preferred Shares.

 

g. The Company shall have delivered to such Buyer (i) a certificate evidencing
the incorporation or organization and good standing of the Company in its state
of incorporation and (ii) a certificate evidencing the Company’s qualification
as a foreign corporation and good standing in the state of its principal place
of business issued by the Secretary of State (or other applicable authority) of
such state of incorporation or principal place of business as of a date within
five (5) Business Days of the Closing Date.

 

h. The Company shall have delivered to such Buyer a secretary’s certificate,
dated as of the Closing Date, certifying as to (A) the Resolutions, (B) the
Certificate of Incorporation, certified as of a date within five (5) Business
Days of the Closing Date, by the Secretary of State of the State of Delaware,
and (C) the Bylaws.

 

i. The Company shall have delivered to such Buyer a Lock-Up Agreement,
substantially in the form of Exhibit D hereto (the “Lock-Up Agreement”) executed
by each person listed on Exhibit E hereto, and each such Lock-Up Agreement shall
be in full force and effect on the Closing Date.

 

j. The Company shall have obtained enforceable waivers (or other modification)
in respect of the preemptive rights, participation rights or other similar
rights set forth in Schedule 3.c hereto in respect of the purchase and sale of
the Securities hereunder.

 

k. The Company shall have delivered to each Buyer of Preferred Shares a
certificate for the aggregate number of Preferred Shares that such Buyer is
purchasing on the Closing Date.

 

l. The Company shall have made or obtained all filings, qualifications, permits
and approvals under all applicable federal and state securities laws necessary
to consummate the issuance of the Securities pursuant to this Agreement in
compliance with such laws.

 

m. During the period beginning on the date of this Agreement and ending
immediately prior to the Closing, there shall not have been any stock dividend,
stock split, stock combination, recapitalization or other similar transaction
with respect to any capital stock of the Company, including the Common Stock.

 

n. The Company shall have reserved out of its authorized and unissued Common
Stock, solely for the purpose of effecting the conversion of the Preferred
Shares, a number of shares of Common Stock equal to the number of Conversion
Shares issuable upon conversion of the Preferred Shares.

 

o. Neither the SEC nor the Principal Market shall have issued a stop order with
respect to the Common Stock nor shall the SEC or the Principal Market have
threatened in writing to suspend trading of the Common Stock.

 

p. No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by the Transaction Documents.

 

q. The Company and the Subsidiaries shall have delivered to such Buyer such
other documents relating to the transactions contemplated by this Agreement as
such Buyer or its counsel may reasonably request.

 

 24 

 

 

7. INDEMNIFICATION.

 

a. Company Indemnification Obligation. In consideration of each Buyer’s
execution and delivery of the Transaction Documents and acquiring the Securities
thereunder and in addition to all of the Company’s and the Subsidiaries’ other
obligations under the Transaction Documents, the Company shall defend, protect,
indemnify and hold harmless each Buyer and each other holder of the Securities
and all of their stockholders, partners, officers, directors, members, managers,
employees, affiliates of, and each Person who controls (within the meaning of
the 1933 Act and the 1934 Act) such Buyer and the stockholders, partners,
officers, directors, members, managers, employees and affiliates of such
controlling Persons and any of the foregoing Persons’ agents or other
representatives (including those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Indemnitees”) from and
against any and all actions, causes of action, suits, claims, losses, costs,
penalties, fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Indemnitees is a party to the action for which
indemnification hereunder is sought), and including all judgments, amounts paid
in settlements, court costs and reasonable attorneys’ fees and disbursements and
reasonable and actual out-of-pocket costs of investigating, preparing or
defending (the “Indemnified Liabilities”), incurred by any Indemnitees as a
result of, or arising out of, or relating to (a) any misrepresentation or breach
of any representation or warranty made by the Company or any of the Subsidiaries
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (b) any breach of any covenant, agreement or
obligation of the Company or any of the Subsidiaries contained in the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitees and arising out of or resulting from the
execution, delivery, performance or enforcement of the Transaction Documents in
accordance with the terms hereof or thereof or any other certificate, instrument
or document contemplated hereby or thereby in accordance with the terms thereof
(other than a cause of action, suit or claim brought or made against an
Indemnitee by such Indemnitee’s owners, investors or affiliates). To the extent
that the foregoing undertakings by the Company may be unenforceable for any
reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities that is permissible under
applicable law.

 

b. Indemnification Procedures. Each Indemnitee shall (i) give prompt written
notice to the Company of any claim with respect to which it seeks
indemnification or contribution pursuant to this Agreement (provided, however,
that the failure of the Indemnitee to promptly deliver such notice shall not
relieve the Company of any liability, except to the extent that the Company is
prejudiced in its ability to defend such claim) and (ii) permit the Company to
assume the defense of such claim with counsel selected by the Company and
reasonably satisfactory to the Indemnitee; provided, however, that any
Indemnitee entitled to indemnification hereunder shall have the right to employ
separate counsel and to participate in the defense of such claim, but the fees
and expenses of such counsel shall be at the expense of the Indemnitee unless
(A) the Company has agreed in writing to pay such fees and expenses, (B) the
Company shall have failed to assume the defense of such claim within five (5)
days of delivery of the written notice of the Indemnitee with respect to such
claim or failed to employ counsel selected by the Company and reasonably
satisfactory to the Indemnitee, or (C) in the reasonable judgment of the
Indemnitee, based upon advice of its counsel, a conflict of interest may exist
between the Indemnitee and the Company with respect to such claims (in which
case, if the Indemnitee notifies the Company in writing that it elects to employ
separate counsel at the expense of the Company, the Company shall not have the
right to assume the defense of such claim on behalf of the Indemnitee). If the
Company assumes the defense of the claim, it shall not be subject to any
liability for any settlement or compromise made by the Indemnitee without its
consent (but such consent shall not be unreasonably withheld, conditioned or
delayed). In connection with any settlement negotiated by the Company, the
Company shall not, and no Indemnitee shall be required by the Company to, (I)
enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to the Indemnitee of a release
from all liability in respect to such claim or litigation, (II) enter into any
settlement that attributes by its terms any liability, culpability or fault to
the Indemnitee, or (III) consent to the entry of any judgment that does not
include as a term thereof a full dismissal of the litigation or proceeding with
prejudice. In addition, without the consent of the Indemnitee, the Company shall
not consent to entry of any judgment or enter into any settlement which provides
for any obligation or restriction on the part of the Indemnitee other than the
payment of money damages which are to be paid in full by the Company. If the
Company fails or elects not to assume the defense of a claim pursuant to clause
(B) above, or is not entitled to assume or continue the defense of such claim
pursuant to clause (C) above, the Indemnitee shall have the right without
prejudice to its right of indemnification hereunder to, in its discretion
exercised in good faith and upon advice of counsel, to contest, defend and
litigate such claim and may settle such claim, either before or after the
initiation of litigation, at such time and upon such terms as the Indemnitee
deems fair and reasonable; provided that, at least five (5) days prior to any
settlement, written notice of such Indemnitee’s intention to settle is given to
the Company. If requested by the Company, the Indemnitee agrees (at no expense
to the Indemnitee) to reasonably cooperate with the Company and its counsel in
contesting any claim that the Company elects to contest.

 

 25 

 

 

8. GOVERNING LAW; MISCELLANEOUS.

 

a. Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of Delaware, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware. Each party hereby
irrevocably submits to the exclusive jurisdiction of the courts of Delaware for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

b. Counterparts; Execution. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to each other party. A PDF or other reproduction of this
Agreement may be executed by one or more parties hereto, and an executed copy of
this Agreement may be delivered by one or more parties hereto by e-mail or other
electronic transmission device pursuant to which the signature of or on behalf
of such party can be seen, and such execution and delivery shall be considered
legal, valid, binding and effective for all purposes. The parties hereto hereby
agree that no party shall raise the execution of a PDF or other reproduction of
this Agreement, or the fact that any signature or document was transmitted or
communicated by e-mail or other electronic transmission device, as a defense to
the formation of this Agreement.

 

c. Headings. The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

 

d. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction. The parties will endeavor in good faith
negotiations to replace the prohibited, invalid or unenforceable provision(s)
with a valid provision(s), the effect of which comes as close as possible to
that of the prohibited, invalid or unenforceable provision(s).

 

e. Entire Agreement; Amendments; Waivers. This Agreement supersedes all other
prior oral or written agreements among each Buyer, the Company and the
Subsidiaries, their affiliates and Persons acting on their behalf with respect
to the matters discussed herein, and this Agreement and the instruments
referenced herein contain the entire understanding of the parties hereto with
respect to the matters covered herein and therein. No provision of this
Agreement may be waived, modified, supplemented or amended other than by an
instrument in writing signed by (i) the Company, (ii) the holders of at least a
majority in interest of the then-outstanding Securities, or if prior to the
Closing, by the Buyers listed on the Schedule of Buyers as being obligated to
purchase at least a majority in interest of the Securities (in either case, the
“Required Buyers”) and (iii) Redmile Group, LLC, but only to the extent that the
Required Buyers are not funds, accounts or entities managed by Redmile Group,
LLC or any of its Affiliates. Any such amendment shall bind all holders of the
Securities; provided that any such amendment or waiver that disproportionately,
materially and adversely affects the rights and obligations of any Buyer
relative to the comparable rights and obligations of the other Buyers shall
require the prior written consent of such adversely affected Buyer (for the
avoidance of doubt, participation by any Buyer in an unrelated financing by the
Company shall not be deemed to disproportionately affect the Buyers who do not
participate in such financing). No failure or delay on the part of a party in
either exercising or enforcing any right under this Agreement shall operate as a
waiver of, or impair, any such right. No single or partial exercise or
enforcement of any such right shall preclude any other or further exercise or
enforcement thereof or the exercise or enforcement of any other right. No waiver
of any such right shall be deemed a waiver of any other right. No consideration
shall be offered or paid to any Person to amend or consent to a waiver or
modification or supplement of any provision of any of the Transaction Documents
unless the same consideration also is offered to all of the parties hereto or to
the other Transaction Documents or holders of the Securities, as the case may
be. For clarification purposes, this provision constitutes a separate right
granted to each Buyer and is not intended for the Company to treat the Buyers as
a class and shall not be construed in any way as the Buyers acting in concert or
otherwise as a group with respect to the purchase, disposition or voting of
securities or otherwise.

 

 26 

 

 

f. Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered upon receipt, when delivered personally or
by a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses for such
communications shall be:

 

If to the Company:

 

Stereotaxis, Inc.

4320 Forest Park Avenue, Suite 100

St. Louis, Missouri 63108

Attention: Chief Financial Officer

 

With copy to:

 

Stereotaxis, Inc.

4320 Forest Park Avenue, Suite 100

St. Louis, Missouri 63108

Attention: Legal Department

 

-and-

 

Bryan Cave Leighton Paisner LLP

One Metropolitan Square

211 N. Broadway, Suite 3600

St. Louis, MO 63102

Attention: Robert J. Endicott, Esq.

 

If to a Buyer, to it at the address set forth under such Buyer’s name on its
signature page hereto, or, in the case of a Buyer or any other party named
above, at such other address and/or to the attention of such other Person as the
recipient party has specified by written notice given to each other party five
(5) days prior to the effectiveness of such change. Written confirmation of
receipt (A) given by the recipient of such notice, consent, waiver or other
communication; (B) provided by affidavit of personal delivery by a delivery
service selected by the Company; or (C) provided by a nationally recognized
overnight delivery service shall be rebuttable evidence of personal service or
deposit with a nationally recognized overnight delivery service.

 

g. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
including any purchasers of the Securities. The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of (i) the Required Buyers and (ii) Redmile Group, LLC, but only to the
extent that the Required Buyers are not funds, accounts or entities managed by
Redmile Group, LLC or any of its Affiliates. A Buyer may assign, delegate or
otherwise transfer some or all of its rights hereunder to any Person to whom
such Buyer assigns or transfers any Securities without the consent of the
Company; provided, that such transferee agrees in writing to be bound, with
respect to the transferred Securities, by the provisions hereof that apply to
the “Buyers.” The Schedule of Buyers attached hereto shall be updated to reflect
the information with respect to such transferee, designee or assignee.

 

 27 

 

 

h. No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns and, to
the extent provided in Section 7, each Indemnitee, and is not for the benefit
of, nor may any provision hereof be enforced by, any other Person, except that
the Placement Agent is the intended third-party beneficiary of Sections 2 and 3
hereof and shall be permitted to rely on the legal opinion identified in Section
6.c hereof.

 

i. Survival. Unless this Agreement is terminated under Section 8.k, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, the agreements and covenants set forth in Section 4 and this
Section 8, and the indemnification provisions set forth in Section 7, shall
survive the Closing. Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

 

j. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

k. Termination. In the event that the Closing shall not have occurred with
respect to a Buyer on or before the third (3rd) Business Day following the date
of this Agreement due to the Company’s or such Buyer’s failure to satisfy the
conditions set forth in Sections 5 and 6 above (and the nonbreaching party’s
failure to waive such unsatisfied condition(s)), the nonbreaching party shall
have the option to terminate this Agreement with respect to such breaching party
at the close of business on such date without liability of any party to any
other party.

 

l. Placement Agent. The Company represents and warrants to each of the Buyers
that it has not engaged a placement agent, broker or financial advisor in
connection with the transactions contemplated hereby other than the Placement
Agent, and there are no fees, commissions or expenses payable to any broker,
finder or agent other than the Placement Agent relating to or arising out of the
transactions contemplated hereby. The Company shall be responsible for the
payment of any placement agent’s fees or broker’s commissions relating to or
arising out of the transactions contemplated hereby. The Company shall pay, and
hold each of the Buyers harmless against, any liability, loss or expense
(including attorneys’ fees and out-of-pocket expenses) arising in connection
with any claim for any such payment.

 

m. No Strict Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties thereto express their mutual intent, and
no rules of strict construction will be applied against any party.

 

n. Remedies. The parties hereto agree that (i) irreparable harm would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached, and (ii) money
damages or other legal remedies would not be an adequate remedy for any such
harm. Each Buyer and each holder of the Securities shall have all rights and
remedies set forth in the Transaction Documents and all rights and remedies that
such Buyers and holders have been granted at any time under any other agreement
or contract and all of the rights that such Buyers and holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security or proving actual damages), to recover damages by reason of any breach
of any provision of this Agreement and to exercise all other rights granted by
law.

 

o. Payment Set Aside. To the extent that the Company or any of the Subsidiaries
makes a payment or payments to any Buyer hereunder or under any of the other
Transaction Documents or any Buyer enforces or exercises its rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company or such
Subsidiary, by a trustee, receiver or any other Person under any law (including
any bankruptcy law, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

 

 28 

 

 

p. Independent Nature of Buyers. The obligations of each Buyer hereunder are
several and not joint with the obligations of any other Buyer, and no Buyer
shall be responsible in any way for the performance of the obligations of any
other Buyer hereunder. Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder. The decision of
each Buyer to purchase the Shares and/or Preferred Shares pursuant to this
Agreement has been made by such Buyer independently of any other Buyer and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or
any of the Subsidiaries which may have been made or given by any other Buyer or
by any agent or employee of any other Buyer, and no Buyer or any of its agents
or employees shall have any liability to any other Buyer (or any other Person or
entity) relating to or arising from any such information, materials, statements
or opinions. Nothing contained herein, and no action taken by any Buyer pursuant
hereto or thereto (including a Buyer’s purchase of Shares and/or Preferred
Shares at the Closing at the same time as any other Buyer or Buyers), shall be
deemed to constitute the Buyers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Buyers are
in any way acting in concert or as a group with respect to such obligations or
the transactions contemplated hereby. Each Buyer shall be entitled to
independently protect and enforce its rights, including the rights arising out
of this Agreement and the other Transaction Documents, and it shall not be
necessary for any other Buyer to be joined as an additional party in any
proceeding for such purpose. Each Buyer has been represented by its own separate
legal counsel in its review and negotiation of the Transaction Documents. For
reasons of administrative convenience only, Buyers and their respective counsels
have chosen to communicate with the Company through Mintz, Levin, Cohn, Ferris,
Glovsky and Popeo, P.C., counsel to the Placement Agent. Each Buyer acknowledges
that Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. has rendered legal
advice to the Placement Agent and not to such Buyer in connection with the
transactions contemplated hereby, and that each such Buyer has relied for such
matters on the advice of its own respective counsel. The Company has elected to
provide all Buyers with the same terms and Transaction Documents for the
convenience of the Company and not because it was required or requested to do so
by any Buyer.

 

q. Interpretative Matters. Unless the context otherwise requires, (i) all
references to Sections, Schedules or Exhibits are to Sections, Schedules or
Exhibits contained in or attached to this Agreement, (ii) each accounting term
not otherwise defined in this Agreement has the meaning assigned to it in
accordance with GAAP, (iii) words in the singular or plural include the singular
and plural and pronouns stated in either the masculine, the feminine or neuter
gender shall include the masculine, feminine and neuter, (iv) the use of the
word “including” in this Agreement shall be by way of example rather than
limitation, and (v) the word “or” shall not be exclusive. All statements as to
factual matters contained in any certificate or other instrument delivered by or
on behalf of the Company pursuant to this Agreement or any of the other
Transaction Documents in connection with the transactions contemplated hereby or
thereby shall be deemed to be representations and warranties by the Company, as
if made by the Company pursuant to Section 3 hereof, as of the date of such
certificate or instrument (including for purposes of Section 7 hereof).

 

* * * * * *

 

 29 

 

 

IN WITNESS WHEREOF, the Buyers and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.

 

  COMPANY:         STEREOTAXIS, INC.         By: /s/ David Fischel   Name: David
Fischel   Title: Chairman & CEO

 



[Signature Page to Securities Purchase Agreement]

 

   

 

 

  BUYERS:         REDMILE CAPITAL OFFSHORE II MASTER FUND, LTD.         By:
Redmile Group, LLC, its investment manager         By: /s/ Josh Garcia   Name:
Josh Garcia   Title: CFO

 



  Aggregate Share Purchase Price: $3,246,380



  Number of Shares to be Acquired: 1,583,600



  Aggregate Preferred Share Purchase Price: $5,544,268.05



  Number of Preferred Shares to be Acquired: 2,704,521

 





  Tax ID No.:

 



  Address for Notice:   c/o Redmile Group, LLC   One Letterman Drive, Building D
Suite D3-300   San Francisco, CA 94129   Attn: General Counsel   Email:
operations@redmilegrp.com   Tel: (415) 489-9980

 

Delivery Instructions:

(if different than above)

 

  Attn: Deborah Mullin   Morgan Stanley | Firmwide Ops   1300 Thames Street,
Thames Street Wharf, 5th Floor | Baltimore, MD 21231   Phone: +1 443 627-6131  
Fax: +1 410 522-5429   Deborah.Mullin@morganstanley.com

 



[Signature Page to Securities Purchase Agreement]

 

   

 

 

  BUYERS:         REDMILE STRATEGIC MASTER FUND, LP         By: Redmile Group,
LLC, its investment manager         By: /s/ Josh Garcia   Name: Josh Garcia  
Title: CFO

 



  Aggregate Share Purchase Price: $3,487,870



  Number of Shares to be Acquired: 1,701,400



  Aggregate Preferred Share Purchase Price: $5,956,480



  Number of Preferred Shares to be Acquired: 2,905,600

 













  Tax ID No.:

 





  Address for Notice:   c/o Redmile Group, LLC   One Letterman Drive, Building D
Suite D3-300   San Francisco, CA 94129   Attn: General Counsel   Email:
operations@redmilegrp.com   Tel: (415) 489-9980

 

Delivery Instructions:

(if different than above)

 

  Attn: Deborah Mullin   Morgan Stanley | Firmwide Ops   1300 Thames Street,
Thames Street Wharf, 5th Floor | Baltimore, MD 21231   Phone: +1 443 627-6131  
Fax: +1 410 522-5429   Deborah.Mullin@morganstanley.com

 

[Signature Page to Securities Purchase Agreement]

 

   

 

 

  BUYERS:         NAME OF BUYER:   Opaleye L.P.         By : /s/ James Silverman
  Name: James Silverman   Title: Founder

 





  Aggregate Share Purchase Price: $6,150,000



  Number of Shares to be Acquired: 3,000,000



  Aggregate Preferred Share Purchase Price:



  Number of Preferred Shares to be Acquired:

 



    Tax ID No.:         Address for Notice:   One Boston Place, 26th Fl.  
Boston, MA 02108                 Telephone No.: 617-229-5085       Facsimile
No.:         E-mail Address:           Attention:  

 

Delivery Instructions:   (if different than above)       c/o
_____________________________________________       Street:
__________________________________________       City/State/Zip:
____________________________________       Attention:
_______________________________________       Telephone No.:
___________________________________  

 

[Signature Page to Securities Purchase Agreement]

 

   

 

 

  BUYERS:       NAME OF BUYER:   Whitney Capital Series Fund LLC       By: /s/
Trina Geatz   Name: Trina Geatz   Title: Global Director of Operations

 

  Aggregate Share Purchase Price: $235,893.50



  Number of Shares to be Acquired: 115,070



  Aggregate Preferred Share Purchase Price: N/A



  Number of Preferred Shares to be Acquired: N/A

 



  Tax ID No.:         Address for Notice:   460 Park Ave., 19th Fl.   New York,
NY 10022    

 

  Telephone No.: 516-942-2536         Facsimile No.:           E-mail Address:  
        Attention:  



 

Delivery Instructions:   (if different than above)  

 

c/o JPMorgan Securities LLC  

 

Street: 4 chase Metrotech Center Fl. 3  

 

City/State/Zip:  Brooklyn, NY 11245  

 

Attention: Jeffrey Feit  

 

Telephone No.: 347-643-2348  

 



[Signature Page to Securities Purchase Agreement]



 

   

 

 



  BUYERS:         NAME OF BUYER:   Schonfeld Fundamental Equity Fund LLC        
By: /s/ Trina Geatz   Name: Trina Geatz   Title: Global Director of Operations

 





  Aggregate Share Purchase Price: $235,885.30

 

  Number of Shares to be Acquired: 115,066

 

  Aggregate Preferred Share Purchase Price: N/A

 

  Number of Preferred Shares to be Acquired: N/A

 

      Tax ID No.: ______________________________________       Address for
Notice:   460 Park Ave., 19th Fl.   New York, NY 10022    

 

      Telephone No.: 516-942-2536

 

  Facsimile No.:  

 

  E-mail Address:  

 

  Attention:  

 

Delivery Instructions:



(if different than above)

 



c/o JPMorgan Securities LLC   Street: 4 chase Metrotech Center Fl. 3  
City/State/Zip: Brooklyn, NY 11245   Telephone No.: 347-643-2348  

 

[Signature Page to Securities Purchase Agreement]

 

   

 

 

  BUYERS:         NAME OF BUYER:   Parkman HP Master Fund         By: Parkman
Healthcare Partners LLC, Investment Manager         By: /s/ Michael Elgort  
Name: Michael Elgort   Title: CFO/COO of Investment Manager

 



  Aggregate Share Purchase Price: $143,221.20

 

  Number of Shares to be Acquired: 69,864

 

  Aggregate Preferred Share Purchase Price: N/A

 

  Number of Preferred Shares to be Acquired: N/A

 

  Tax ID No.:  

 

  Address for Notice:   700 Canal Street, 2nd Floor   Stamford, CT 06902    

 

      Telephone No.: (203) 516-3704

 

  Facsimile No.:  

 

  E-mail Address:  

 

  Attention:  

 

Delivery Instructions:   (if different than above)       c/o JPMorgan Securities
LLC   Street: 4 chase Metrotech Center Fl. 3   City/State/Zip: Brooklyn, NY
11245   Attention: Jeffrey Feit   Telephone No.: 347-643-2348  

 

[Signature Page to Securities Purchase Agreement]

 



   

 

 

SCHEDULE OF BUYERS

 



Buyer’s Name  Number of Shares   Number of Preferred Shares   Aggregate Purchase
Price  Redmile Strategic Master Fund, LP   1,701,400    2,905,600  
$9,444,350.00                   Redmile Capital Offshore II Master Fund, Ltd. 
 1,583,600    2,704,521   $8,790,648.05                   Opaleye L.P. 
 3,000,000    —   $6,150,000.00                   Whitney Capital Series Fund
LLC   115,070    —   $235,893.50                   Schonfeld Fundamental Equity
Fund LLC   115,066    —   $235,885.30                   Parkman HP Master Fund 
 69,864    —   $143,221.20 

 



   

 

 

SCHEDULES

 

Schedule of Buyers

 

Schedule 3.c   Capitalization       Schedule 3.e   No Conflicts       Schedule
3.f   SEC Documents; Financial Statements       Schedule 3.hi   Litigation      
Schedule 3.n   Employee Relations       Schedule 3.p   Intellectual Property
Rights       Schedule 3.w   Tax Status



 

EXHIBITS

 

Exhibit A   Certificate of Designation       Exhibit B   Form of Registration
Rights Agreement       Exhibit C   Form of BCLP Opinion       Exhibit D   Form
of Lock-Up Agreement       Exhibit E   List of Persons Signing Lock-Up
Agreements

 

   

 

 

Schedule 3.c



Capitalization

 



1. The Company has issued to various holders (the “Convertible Holders”) 24,000
shares of the Company’s Series A convertible preferred stock (the “Preferred
Shares”), pursuant to a Securities Purchase Agreement, dated September 26, 2016
(the “2016 SPA”) between the Company and investors named therein. Pursuant to
the 2016 SPA, the Convertible Holders have certain notice and participation
rights with respect to Future Offerings (as defined therein) of the Company,
including the offering of the Securities contemplated by this Agreement.
Pursuant to Section 9(e) of the 2016 SPA, Convertible Holders representing a
majority of the then-outstanding Preferred Shares have entered into a Waiver of
Participation Rights and Consent on August 2, 2019, waiving the notice and
participant rights set forth the 2016 SPA related to the offering under this
Agreement for a period of 30 days from the effective date of such Waiver of
Participation Rights and Consent.

 



   

 

 

Schedule 3.e



No Conflicts

 

1. Refer to the disclosure set forth on Schedule 3.c hereof.

 

   

 

 



Schedule 3.f



SEC Documents; Financial Statements

 

1. None

 

   

 

 



Schedule 3.i



Litigation

 



1. Werner v. Stereotaxis, Inc., 2:19-CV-06250-JFW-FFM, United States District
Court for the Central District of California

 

   

 

 





Schedule 3.n



Employee Relations

 

1. None

 

   

 

 

Schedule 3.p



Intellectual Property Rights

 

1. See attached list of patents expiring within 3 years.

 

   

 

 

5236-000013/US   6298257   22-Sep-1999   2-Oct-2001   22-Sep-2019   Cardiac
Methods and System                       5236-000211/US   6352363   16-Jan-2001
  5-Mar-2002   16-Jan-2021   Shielded X-Ray Source, Method of Shielding an X-Ray
Source, and Magnetic Surgical System with Shielded X-Ray Source                
      5236-000237/US   6662034   23-Apr-2001   9-Dec-2003   17-Feb-2021  
Magnetically Guideable Electrophysiology Catheter                      
5236-000313/US   6940379   25-Feb-2002   6-Sep-2005   11-Apr-2020    Magnets
with Varying Magnetization Direction and Method of Making Such Magnets          
            5236-000300/US   6975197   23-Jan-2002   13-Dec-2005   17-Jun-2022  
Rotating and Pivoting Magnet for Magnetic Navigation                      
5236-000644/US/COA   7161453   07-Dec-2005   9-Jan-2007   23-Jan-2022   Rotating
and Pivoting Magnet for Magnetic Navigation

 

   

 

 

Schedule 3.w



Tax Status

 

1. Jurisdictions where the Company has a permanent establishment or other fixed
place of business, which are outside of its jurisdiction of incorporation:      
Missouri, Minnesota, Netherlands, Japan, China, and Finland

 



   

 

 

Exhibit A

 

Certificate of Designation

 

See Exhibit 3.1.

 

   

 

 

Exhibit B

 

Form of Registration Rights Agreement

 

See Exhibit 10.2.

 

   

 

 

Exhibit C

 

Form of BCLP Opinion

 

 

1. Based solely on a recently dated good standing certificate from the Delaware
Secretary of State, the Company is validly existing as a corporation and in good
standing under the laws of the State of Delaware. Based solely on a recently
dated good standing certificate from the Missouri Secretary of State, the
Company is duly qualified or admitted to transact business and is in good
standing as a foreign corporation in the State of Missouri.     2. The Company
has the requisite corporate power and authority to enter into and perform its
obligations under the Transaction Documents. The Company has the requisite
corporate power and authority to issue the Securities in accordance with the
terms of the Purchase Agreement, the Certificate of Designation and the other
Transaction Documents. The filing of the Certificate of Designation and the
execution and delivery of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated thereby, including
the issuance of the Common Shares and the Preferred Shares and the reservation
for issuance and the issuance of the Conversion Shares, have been duly
authorized by the Company Board and no further consent or authorization is
required by the Company Board or the Company’s stockholders. The Transaction
Documents have been duly executed and delivered by the Company and the
Certificate of Designation has been duly executed and properly filed by the
Company with the Secretary of State of the State of Delaware in accordance with
the Delaware General Corporation Law (the “DGCL”) and has become effective under
the DGCL. The Transaction Documents constitute the valid and binding obligations
of the Company, enforceable against the Company in accordance with their terms,
except as may be limited by bankruptcy, insolvency, fraudulent conveyance or
similar laws affecting creditors’ rights generally and general principles of
equity.     3. As of the date hereof, the authorized capital stock of the
Company consists of (i) 300,000,000 shares of Common Stock, and (ii) 10,000,000
shares of preferred stock, $0.001 par value, of which (A) 24,000 shares are
designated as Series A Convertible Preferred Stock, 23,855 of which are issued
and outstanding, and (B) 5,610,121 shares are designated as Series B Convertible
Preferred Stock, none of which are issued and outstanding. The Securities have
been duly authorized by all necessary corporate action. When issued in
accordance with the terms of the Purchase Agreement, the Common Shares will be
validly issued, fully paid and non-assessable, and will be free from all taxes
and Liens with respect to the issuance thereof. When issued in accordance with
the terms of the Purchase Agreement, the Preferred Shares will be validly
issued, fully paid and non-assessable, and will be free from all taxes and Liens
with respect to the issuance thereof. Upon conversion in accordance with the
Certificate of Designation, the Conversion Shares will be validly issued, fully
paid and nonassessable, and free from all taxes and Liens with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock. For purposes of this paragraph 3, our opinion with
respect to the issued and outstanding shares of Series A Convertible Preferred
Stock is based solely on our review of a certificate of an officer of the
Company, which serves as the transfer agent for the Series A Convertible
Preferred Stock.     4. Assuming (i) the accuracy of the representations and
warranties of the Company and the Buyers set forth in the Purchase Agreement,
and (ii) the due performance by the Company and the Buyers of the covenants and
agreements set forth in the Purchase Agreement, based on current interpretations
by the Staff of the Securities and Exchange Commission, (A) the offer, sale and
delivery of the Securities by the Company under the circumstances contemplated
by the Transaction Documents do not under existing law require the registration
under the Securities Act of 1933, as amended, and (B) the issuance of the
Conversion Shares by the Company upon conversion of the Preferred Shares under
the circumstances contemplated by the Transaction Documents would not under
existing law require the registration under the Securities Act of 1933, as
amended, assuming such conversion took place on the date hereof.     5. The
execution and delivery by the Company of the Transaction Documents and the
performance by the Company of its obligations and the consummation of the
transactions contemplated thereby (including the issuance and sale of the
Securities and the reservation for issuance and issuance of the Conversion
Shares) thereunder do not result in any violation by the Company of (i) the
provisions of the Charter, the Series A Certificate of Designations or Bylaws,
(ii) any provision of applicable Federal or Delaware state statute or regulation
that we, based on our experience, recognize as applicable to the Company in a
transaction of this type, or (iii) to our knowledge, any order, writ, judgment
or decree of any Federal or Delaware court or governmental authority or
regulatory body having jurisdiction over the Company or by which any property or
asset of the Company is bound or affected. No consent, approval, authorization
or other action by, and no notice to or filing with, any Federal or Delaware
State governmental authority or regulatory body pursuant to any Federal or
Delaware State statute that we, based on our experience, recognize as applicable
to the Company in a transaction of this type, is required for the due execution,
delivery and performance by the Company of its obligations under, or the
consummation of the transactions contemplated by, the Transaction Documents,
except for the filings and other actions required pursuant to (y) Federal and
state securities or blue sky laws, which have been obtained or made prior to the
date hereof and are in full force and effect and such as are permitted by the
Transaction Documents to be obtained or made after the Closing, or (z) the rules
of the Financial Industry Regulatory Authority (“FINRA”), as to which we express
no opinion.     6. The Company is not, and immediately after giving effect to
the sale of the Securities in accordance with the Agreement will not be, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 



   

 

 

Exhibit D

 

Form of Lock-Up Agreement

 

   

 

 

August 5, 2019

 

Cowen and Company, LLC

 

As Placement Agent



599 Lexington Avenue



New York, New York 10022

 

Re: Stereotaxis, Inc. – Lock-Up Agreement

 

Dear Sirs and Madams:

 

This agreement (the “Agreement”) is being delivered to you in connection with a
proposed Securities Purchase Agreement (the “Securities Purchase Agreement”), to
be entered into by and between Stereotaxis, Inc., a Delaware corporation (the
“Company”) and the several purchasers identified therein (each, including its
successors and assigns, a “Purchaser” and collectively, the “Purchasers”), in
which Cowen and Company, LLC (“Cowen”) will act as the placement agent with
respect to the private placement (the “Offering”) of shares of the common stock,
par value $0.001 per share (the “Common Stock”), and shares of the Series B
convertible preferred stock, par value $0.001 per share (the “Preferred Stock,”
and together with the Common Stock, the “Shares”) of the Company.





 

In order to induce the Purchasers to enter into the Securities Purchase
Agreement, and in light of the benefits that the Offering will confer upon the
undersigned in his, her or its capacity as a securityholder and/or an officer,
director or employee of the Company, and for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the undersigned
agrees that, during the period beginning on the date hereof through and
including the date that is the 90th day after the date of the Securities
Purchase Agreement (the “Lock-Up Period”), the undersigned will not, and will
cause all affiliates (as defined in Rule 144 promulgated under the Securities
Act of 1933, as amended (the “Securities Act”)) of the undersigned or any person
in privity with the undersigned or any affiliate of the undersigned not to,
without the prior written consent of Cowen, directly or indirectly, (i) offer,
sell, assign, transfer, pledge, contract to sell, or otherwise dispose of, or
publicly announce the intention to otherwise dispose of, any Shares (including,
without limitation, Shares which may be deemed to be beneficially owned by the
undersigned (the “Beneficially Owned Shares”) in accordance with the rules and
regulations promulgated under the Securities Exchange Act of 1934, as the same
may be amended or supplemented from time to time (the “Exchange Act”)) or
securities convertible into or exercisable or exchangeable for Common Stock,
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Exchange Act and the
rules and regulations of the Securities and Exchange Commission promulgated
thereunder, (ii) enter into any swap, hedge or similar agreement or arrangement
that transfers, is designed to transfer or reasonably could be expected to
transfer (whether by the undersigned or someone other than the undersigned) in
whole or in part, the economic risk of ownership of the Beneficially Owned
Shares or securities convertible into or exercisable or exchangeable for Common
Stock, whether now owned or hereafter acquired by the undersigned or with
respect to which the undersigned has or hereafter acquires the power of
disposition (the “Prohibited Activity”), (iii) engage in any short selling of
the Common Stock or securities convertible into or exercisable or exchangeable
for Common Stock, or (iv) seek to convert or effect the conversion of or
exercise of any securities convertible into or exercisable for Common Stock
(including, but not limited to, any Preferred Stock or warrants to purchase
Common Stock of the Company). The foregoing restriction is expressly agreed to
preclude the undersigned, and any affiliate of the undersigned and any person in
privity with the undersigned or any affiliate of the undersigned, from engaging
in any hedging or other transaction which is designed to or which reasonably
could be expected to lead to or result in a sale or disposition of the
Beneficially Owned Shares even if the Beneficially Owned Shares would be
disposed of by someone other than the undersigned. Such prohibited hedging or
other transactions would include, without limitation, any short sale or any
purchase, sale or grant of any right (including, without limitation, any put or
call option) with respect to any of the Beneficially Owned Shares or with
respect to any security that includes, relates to, or derives any significant
part of its value from the Beneficially Owned Shares. The undersigned represents
and warrants that the undersigned is not, and has not caused or directed any of
its affiliates to be or become, currently a party to any agreement or
arrangement that is designed to or which reasonably could be expected to lead to
or result in any Prohibited Activity during the Lock-Up Period. The restrictions
set forth in the preceding paragraphs shall not apply to:

 

(1) if the undersigned is a natural person, any transfers made by the
undersigned (a) as a bona fide gift to any member of the immediate family (as
defined below) of the undersigned or to a trust for the direct or indirect
benefit of the undersigned or members of the undersigned’s immediate family, (b)
by will or intestate succession upon the death of the undersigned or (c) as a
bona fide gift to a charity or educational institution, if, in any such case,
such transfer is not for value,

 



   

 

 

(2) if the undersigned is a corporation, partnership, limited liability company
or other business entity, any transfers to any stockholder, partner or member
of, or owner of a similar equity interest in, the undersigned, as the case may
be, if, in any such case, such transfer is not for value,

 

(3) if the undersigned is a corporation, partnership, limited liability company
or other business entity, any transfer made by the undersigned (a) in connection
with the sale or other bona fide transfer in a single transaction of all or
substantially all of the undersigned’s capital stock, partnership interests,
membership interests or other similar equity interests, as the case may be, or
all or substantially all of the undersigned’s assets, in any such case not
undertaken for the purpose of avoiding the restrictions imposed by this
Agreement or (b) to another corporation, partnership, limited liability company
or other business entity so long as the transferee is an affiliate (as defined
below) of the undersigned and such transfer is not for value,

 

(4) the entry, by the undersigned, at any time on or after the date of the
Securities Purchase Agreement, of any trading plan providing for the sale of
Common Stock by the undersigned, which trading plan meets the requirements of
Rule 10b5-1(c) under the Exchange Act, provided, however, that such plan does
not provide for, or permit, the sale of any Common Stock during the Lock-up
Period and no public announcement or filing is voluntarily made or required
regarding such plan during the Lock-Up Period,

 

(5) any transfers made by the undersigned to the Company to satisfy tax
withholding obligations pursuant to the Company’s equity incentive plans or
arrangements disclosed in the Company’s periodic reports (as filed with the
Securities and Exchange Commission) in connection with the vesting or exercise
of the Company’s securities issued pursuant to such plan or arrangements,

 

(6) any transfer effected pursuant to any exchange of “underwater” options with
the Company, or

 

(7) any deemed transfer of fractional shares in connection with any cash payment
in lieu of fractional shares made in connection with any reverse stock split
effected by the Company;

 

provided, however, that in the case of any transfer described in clause (1), (2)
or (3) above, it shall be a condition to the transfer that (A) the transferee
agrees to be bound in writing by the restrictions set forth herein (it being
understood that any references to “immediate family” in the agreement executed
by such transferee shall expressly refer only to the immediate family of the
undersigned and not to the immediate family of the transferee) and otherwise
satisfactory in form and substance to Cowen, and (B) in the case of any transfer
described in clause (1), (2), (3) or (6) above, if the undersigned is required
to file a report under Section 16(a) of the Exchange Act, reporting a reduction
in beneficial ownership of shares of Common Stock or Beneficially Owned Shares
or any securities convertible into or exercisable or exchangeable for Common
Stock or Beneficially Owned Shares during the Lock-Up Period, the undersigned
shall include a statement in such report to the effect that, (A) in the case of
any transfer pursuant to clause (1) above, such transfer is being made as a gift
or by will or intestate succession, (B) in the case of any transfer pursuant to
clause (2) above, such transfer is being made to a stockholder, partner or
member of, or owner of a similar equity interest in, the undersigned and is not
a transfer for value, (C) in the case of any transfer pursuant to clause (3)
above, such transfer is being made either (a) in connection with the sale or
other bona fide transfer in a single transaction of all or substantially all of
the undersigned’s capital stock, partnership interests, membership interests or
other similar equity interests, as the case may be, or all or substantially all
of the undersigned’s assets or (b) to another corporation, partnership, limited
liability company or other business entity that is an affiliate of the
undersigned and such transfer is not for value, and (D) in the case of any
transfer pursuant to clause (6) above, such transfer is being made to satisfy
tax withholding obligations. For purposes of this paragraph, “immediate family”
shall mean any relationship by blood, marriage or adoption, not more remote than
first cousin; and “affiliate” shall have the meaning set forth in Rule 405 under
the Securities Act.

 

   

 

 



For the avoidance of doubt, nothing in this Agreement prohibits the undersigned
from exercising any options or warrants to purchase Common Stock (which
exercises may be effected on a cashless basis to the extent the instruments
representing such options or warrants permit exercises on a cashless basis), it
being understood that any Common Stock issued upon any such exercise will be
subject to the restrictions of this Agreement.

 

In order to enable the restrictions set forth herein to be enforced, the
undersigned hereby consents to the placing of legends or stop transfer
instructions with the Company’s transfer agent with respect to any Common Stock
or securities convertible into or exercisable or exchangeable for Common Stock
that are held on the books of the transfer agent.

 

The undersigned further agrees that it will not, during the Lock-Up Period, make
any demand or request for or exercise any right with respect to the registration
under the Securities Act of any shares of Common Stock or other Beneficially
Owned Shares or any securities convertible into or exercisable or exchangeable
for Common Stock or other Beneficially Owned Shares.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement and that this Agreement has
been duly authorized (if the undersigned is not a natural person), executed and
delivered by the undersigned and is a valid and binding agreement of the
undersigned. This Agreement and all authority herein conferred are irrevocable
and shall survive the death or incapacity of the undersigned (if a natural
person) and shall be binding upon the heirs, personal representatives,
successors and assigns of the undersigned.

 

The undersigned acknowledges that the execution, delivery and performance of
this Lock-Up Agreement is a material inducement to each Buyer to complete the
transactions contemplated by the Securities Purchase Agreement and that Cowen
shall be entitled to specific performance of the undersigned’s obligations
hereunder.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to agreements made and to be performed in such
state.

 

If (i) the Company notifies Cowen in writing that it does not intend to proceed
with the Offering, (ii) the Securities Purchase Agreement is not executed by
August 15, 2019, or (iii) the Securities Purchase Agreement (other than the
provisions thereof which survive termination) shall terminate or be terminated
for any reason prior to payment for and delivery of any Shares to be sold
thereunder, then this Agreement shall immediately be terminated and the
undersigned shall automatically be released from all of his or her obligations
under this Agreement. The undersigned acknowledges and agrees that whether or
not any Offering actually occurs depends on a number of factors, including
market conditions.

 

[Signature page follows]

 

   

 

 

  Very truly yours,           Signature           If signing in an individual
capacity:           Name of Stockholder (Please Print)       If not signing in
an individual capacity:           Name of Authorized Signatory of Stockholder
(Please Print)           Title of Authorized Signatory of Stockholder (Please
Print)       Address:                

 

 

   

 

 

Exhibit E

 

List of Persons Signing Lock-Up Agreements

 

Board

David W. Benfer



David L. Fischel



Nathan Fischel



Joe Kiani



Ross B. Levin



Arun S. Menawat, Ph.D.



Robert J. Messey

 

Executive officers



Marty Stammer



Kevin Barry

 

   

 

 